Name: Commission Regulation (EEC) No 1561/88 of 6 June 1988 rectifying Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 6 . 88 Official Journal of the European Communities No L 144 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1561 / 88 of 6 June 1988 rectifying Regulation (EEC) No 3846 / 87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2727/ 75 of 29 October 1975 on the common organization of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 1097 / 88 ( 2 ), and in particular Article 16 thereof, and to the corresponding provisions of the other regulations on the common organization of the agricultural product markets , order to identify these subdivisions and to facilitate handling of data relating to products falling within them numeric codes based on those of the combined nomenclature should be devised ; Whereas where a refund is set Only on some of the products falling within a combined nomenclature subheading it is necessary , in order to maintain a coherent nomenclature for refunds and permit computer processing , also to mention the part of the subheading of the combined nomenclature in respect of which no refund has been set ; Whereas a refund nomenclature has been established by Commission Regulation (EEC ) No 3846 / 87 ( 5 ); whereas it emerged on examination of the texts after printing that the Annex contained numerous linguistic and other errors ; whereas it is , therefore , necessary to rectify the errors disclosed by the issue of a revised version of the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees , Whereas , pursuant to Council Regulation (EEC) No 2658 / 87 ( 3 ), as last amended by Regulation (EEC) No 1471 / 88 ( 4 ), a combined goods nomenclature , based on that of the harmonized system and meeting both Common Customs Tariff and Community external trade statistics requirements , will come into use on 1 January 1988 ; Whereas product descriptions and tariff numbers to be shown in the Annexes to the Commission Regulations setting the export refunds on agricultural products should therefore be formulated using the combined nomenclature as basis ; HAS ADOPTED THIS REGULATION: Article 1 The Annex to Commission Regulation (EEC) No 3846 / 87 is replaced by the Annex to this Regulation . Whereas in order to ensure uniform presentation of the lists of agricultural products on which refunds are granted and to guarantee the application of these a nomenclature of agricultural products for use in connection with export refunds should be drawn up ; Whereas it is necessary in certain cases , because of the way in which the export refund scheme operates , to make subdivisions in the combined nomenclature ; whereas in Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1988 . (&gt;) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 7 . ( 3 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . (&lt;) OJ No L 134 , 31 . 5 . 1988 , p , 1 . ; 5 ) OJ No L 366 , 24 . 12 . 1987 , p . 1 . No L 144 / 2 Official Journal of the European Communities 10 . 6 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 June 1988 . For the Commission Frans ANDRIESSEN Vice-President 10 . 6 . 88 Official Journal of the European Communities No L 144 / 3 ANNEX AGRICULTURAL PRODUCT NOMENCLATURE FOR EXPORT REFUNDS No L 144 / 4 Official Journal of the European Communities 10 . 6 . 88 CONTENTS Sector 1 . Cereals and wheat or rye flour , groats or meal 2 . Rice and broken rice 3 . Products processed from cereals 4 . Malt 5 . Cereal-based compound feedingstuffs 6 . Beef and veal 7 . Pigmeat 8 . Poultrymeat 9 . Eggs 10 . Milk and milk products 1 1 . Fruit and vegetables 12 . Products processed from fruit and vegetables 13 . Oil seeds 14 . Olive oil 15 . White and raw sugar in the natural state 16 . Syrups and other sugar products 17 . Wine 18 . Tobacco Page 5 7 8 13 14. 20 24 28 32 33 48 51 53 54 55 56 57 60 10 . 6 . 88 Official Journal of the European Communities No L 144 / 5 1 . Cereals and wheat or rye flour, groats or meal CN code Description of goods Product code 0709 ex 0709 90 0709 90 60 0712 ex 0712 90 0712 90 19 1001 1001 10 1001 10 10 1001 10 90 ex 1001 90 1001 90 91 1001 90 99 1002 00 00 1003 00 1003 00 10 1003 00 90' 1004 00 1004 00 10 1004 00 90 1005 ex 1005 10 1005 1 0 90 1005 90 00 1007 00 1007 00 90 ex 1008 1008 20 00 1101 00 00 ex 1102 1102 10 00 Other vegetables , fresh or chilled :  Other :   Sweet corn Dried vegetables , whole , cut , sliced , broken or in powder , but not further prepared :  Other vegetables ; mixtures of vegetables :   Sweet corn {Tea mays var , saccharata):    Other Wheat and meslin :  Durum wheat :   Seed   Other  Other :   Other spelt , common wheat and meslin :    Common wheat and meslin seed    Other Rye Barley :  Seed  Other Oats :  Seed  Other Maize (corn ):  Seed :   Other -  Other Grain sorghum:  Other Buckwheat , millet and canary seed ; other cereals :  Millet Wheat or meslin flour :  Wheat flour :  Of an ash content of 0 to 520  Of an ash content of 521 to 600  Of an ash content of 601 to 900  Of an ash content of 901 to 1 100  Of an ash content of 1 101 to 1 650  Of an ash content of 1 651 to 1 900  Of an ash content of more than 1 900  Other Cereal flours other than of wheat or meslin :  Rye flour :  Of an ash content of 0 to 700  Of an ash content of 701 to 1 150  Of an ash content of 1 151 to 1 600  Of an ash content of 1 60l to 2 000  Of an ash content of more than 2 000 0709 90 60 000 0712 90 19 000 1001 10 10 000 1001 10 90 000 1001 90 91 000 1001 90 99 000 1002 00 00 000 1003 00 10 000 1003 00 90 000 1004 00 10 000 1004 00 90 000 1005 10 90 000 1005 90 00 000 1007 00 90 000 1008 20 00 000 1101 00 00 110 1101 00 00 120 1101 00 00 130 1101 00 00 150 1101 00 00 170 1101 00 00 180 1101 00 00 190 1101 00 00 900 1102 10 00 100 1102 10 00 200 1102 10 00 300 1102 10 00 500 1102 10 00 900 10 . 6 . 88No L 144 / 6 Official Journal of the European Communities CN code Description of goods Product code ex 1103 1103 11 1103 11 10 1103 11 90 Cereal groats , meal and pellets :  Groats and meal :   Of wheat :    Durum wheat :  Of an ash content of 0 to 1 300 (*)  Of an ash content of 0 to 1 300 ( 2 )  Of an ash content of 0 to 1 300  Of an ash content of more than 1 300    Common wheat and spelt :  Of an ash content of 0 to 520  Of an ash content of more than 520 1103 11 10 100 1103 11 10 200 1103 11 10 500 1103 11 10 900 1103 11 90 100 1103 11 90 900 (*) Meal of which less than 10% by weight is capable of passing through a sieve of 0,250 mm mesh . ( 2 ) Meal of which less than 10% by weight is capable of passing through a sieve of 0,160 mm mesh . 10 . 6 . 88 No L 144 / 7Official Journal of the European Communities 2 . Rice and broken rice CN code Description of goods Product code ex 1006 1006 20 1006 20 10 1006 20 90 1006 30 1006 30 11 1006 30 19 1006 30 91 1006 30 99 1006 40 00 Rice :  Husked (brown ) rice :   Round grain   Long grain  Semi-milled or wholly milled rice , whether or not polished or glazed :   Semi-milled rice :    Round grain    Long grain   Wholly milled rice :    Round grain    Long grain :  In immediate packings of. 5 kg net or less  Other  Broken rice 1006 20 10 000 1006 20 90 000 1006 30 11 000 1006 30 19 000 1006 30 91 000 1006 30 99 100 1006 30 99 900 1006 40 00 000 No L 144 / 8 10 . 6 . 88Official Journal of the European Communities 3 . Products processed from cereals CN code Description of goods Product code 1102 Cereal flours other than of wheat or meslin : 1102 20  Maize (corn ) flour : 1102 20 10   Of a fat content not exceeding 1 ,5 % by weight : ll  Of a fat content , referred to dry matter , not exceeding 1 ,3 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,8 % by weight ( 5 ) 1102 20 10 100  Of a fat content , referred to dry matter , exceeding 1 ,3 % but not exceeding 1 ,5 % by weight and of a crude fibre content , referred to dry matter , not exceeding 1 % by weight ( 5 ) 1102 20 10 300  Other ( 5 ) 1102 20 10900 1102 20 90   Other :  Of a fat content , referred to' dry matter , exceeding 1 ,5 % but not exceeding 1 ,7 % by weight and of a crude fibre content , referred to dry matter , not exceeding 1 % by weight ( s ) 1102 20 90 100  Other ( s ) 1102 20 90 900 1102 30 00  Rice flour 1102 30 00 000 ex 1102 90  Other : 1102 90 10'   Barley flour :  Of an ash content , referred to dry matter , not exceeding 0,9 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9% by weight 1102 90 10 100  Other 1102 90 10 900 1102 90 30   Oat flour : l  Of an ash content , referred to dry matter , not exceeding 2,3% by weight , of a crude fibre content , referred to dry matter , not exceeding 1,8% by weight , of a moisture content not exceeding 1 1 % and of which the peroxidase is virtually inactivated 1102 90 30 100  Other 1102 90 30 900 1103 Cereal groats , meal and pellets : Groats and meal : 1103 12 00   Of oats : .I  Of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated 1103 12 00 100 - Other 1103 12 00 900 1103 13   Of maize (corn ):    Of a fat content not exceeding 1 ,5 % by weight : I 1103 13 11     For the brewing industry : l  Of a fat content , referred to dry matter , not exceeding 0,9% by weight and a crude fibre content , referred to dry matter n'ot exceeding 0,6 % by weight ( : ) ( 6 ) 1103 13 11 100  Of a fat content , referred to dry matter , not exceeding 1 ,3 % by weight and a crude fibre content , referred to dry matter , not exceeding 0,8% by weight (') ( 6 ) 1103 13 11 300  Of a fat content , referred to dry matter , exceeding 1,3 % by weight' but not exceeding 1 ,5 % by weight and of a crude fibre content , referred to dry matter , not exceeding 1,0% by weight i 1 ) ( 6 ) 1103 13 11 500 - Other 1103 13 11 900 1103 13 19     Other: l  Of a fat content , referred to dry matter , not exceeding 0,9 % by weight and a' crude fibre content , referred to dry matter , not exceeding 0,6% by weight ( x ) ( 6 ) 1103 13 19 100  Of a fat content , referred to dry matter , not exceeding 1 ,3 % by weight and a crude fibre content , referred to dry matter , not exceeding 0,8% by weight (*) ( 6 ) 1103 13 19 300 10 . 6 . 88 Official Journal of the European Communities No L 144 / 9 CN code Description of goods Product code 1103 13 19 Ccont'd)  Of a fat content , referred to dry matter , exceeding 1 ,3 % but not exceeding 1 ,5 % by weight and of a crude fibre content , referred to dry matter , not exceeding 1 ,0 % by weight OH*)  Other 1103 13 19 500 1103 13 19 900 1103 13 90    Other :  Of a fat content , referred to dry matter , exceeding 1 ,5 % by weight but not exceeding 1 ,7 % by weight and of a crude fibre content , referred to dry matter , not exceeding 1,0% by weight OH6 )  Other 1103 13 90 100 1103 13 90 900 1103 14 00   Of rice 1103 14 00 000 ex 1103 19   Of other cereals : 1103 19 10    Of rye 1103 19 10 000 1103 19 30    Of barley:   Of an ash content , referred to dry matter , not exceeding 1 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9% by weight - Other  Pellets : 1103 19 30 100 1103 19 30 900. 1103 21 00   Of wheat 1103 21 00 000 ex 1103 29   Of other cereals : 1103 29 20    Of barley 1103 29 20 000 1103 29 30    Of oats 1103 29 30 000 1103 29 40    Of maize 1103 29 40 000 1104 Cereal grains otherwise worked ( for example , hulled , rolled , flaked , pearled , sliced or kibbled), except rice of heading No 1006 ; germ of cereals , whole , rolled , flaked or ground :  Rolled or flaked grains : ex 1104 11   Of barley : 1104 11 90    Flaked :  Of an ash content , referred to dry matter , not exceeding 1 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9% by weight  Other 1104 11 90 100 1104 11 90 900 ex 1104 12   Of oats : 1104 12 90    Flaked :  Of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 12 % and of which the peroxidase is virtually inactivated  Of an ash content , referred to dry matter , not exeeding 2,3 % by weight , of a tegument content exceeding 0,1 % , but not exceeding 1,5% , of a moisture content not exceeding 12% and of which the peroxidase is virtually inactivated  Other 1104 12 90 100 1104 12 90 300 1104 12 90 900 ex 1104 19   Of other cereals : 1104 19 10    Of wheat 1104 19 10 000 1104 19 50    Of maize :  Flaked:  Of a fat content , referred to dry matter , not exceeding 0,9 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,7% by weight  Of a fat content , referred to dry matter , not exceeding 1,3 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,8 % by weight  Of a fat content , referred to dry matter , exceeding 1,3% but not exceeding 1,7% by weight and of crude fibre content , referred to dry matter , not exceeding 1 % by weight (&gt;) ( 6 )  Other  Rolled    Other : 1104 19 50 110 1104 19 50 130 1104 19 50 150 1104 19 50 190 1104 19 50 900 No L 144 / 10 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 1104 19 91     Flaked rice  Other worked grains ( for example , hulled , pearled , sliced or kibbled): 1104 19 91 000 ex 1104 21   Of barley : l 1104 21 10    Hulled (shelled or husked):  Of an ash content, referred to drymatter , not exceeding 1 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9% by weight ( 2 ) - Other ( 2 ) 1104 21 10 100 1104 21 10 900 1104 21 30    Hulled and sliced or kibbled ('Grutze' or 'Grutten'):  Of an ash content , referred to dry matter , not exceeding 1 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9% by weight ('Grutze' or 'Grutten') ( 2 )  Other ( 2 ) 1104 21 30 100 1104 21 30 900 1104 21 50    Pearled : -* Of an ash content , referred to dry matter, not exceeding 1 % by weight (without talc)  first category ( 3 )  Of an ash content , referred to dry matter , not exceeding 1 % by weight (without talc)  second category ( 3 )  Other 1104 21 50 100 1104 21 50 300 1104 21 50 900 ex 1104 22   Of oats : l 1104 22 10    Hulled ( shelled or husked):  Of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of tegument content not exceeding 0,5 % , of a moisture content not exceeding 1 1 % and of which the peroxidase is virtually inactivated ( 2 )  Other ( 2 ) 1104 2*2 10 100 1104 22 10 900 1104 22 30    Hulled and sliced or kibbled ('Grutze' or 'Grutten'):  Of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated ('Grutze' or 'Grutten') ( 2 )  Other ( 2 ) 1104 22 30 100 1104 22 30 900 1104 22 50    Pearled ( 3 ) 1104 22 50 000 ex 1104 23   Of maize (corn): \ 1104 23 10    Hulled (shelled or husked), whether or not sliced or" kibbled :  Of a fat content , referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,6% by weight ('Grutze' or 'Grutten') ( 2 ) ( s )  Of a fat content , referred to dry matter , not exceeding 1 ,3 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,8 % by weight ('Grutze' or 'Grutten') ( 2 ) ( 6 )  Other 1104 23 10 100 1104 23 10 300 1104 23 10 900 1104 29   Of other cereals : l ex 1104 29 10    Hulled (shelled or husked), whether or not sliced or kibbled : Wheat , not sliced or kibbled ( 2 )  Other    Not otherwise worked than kibbled : 1104 29 10 100 1104 29 10 900 1104 29 91     Of wheat 1104 29 91 000 1104 29 95     Of rye 1104 29 95 000 1104 30  Germ of cereals , whole , rolled , flaked or ground : 1104 30 10   Of wheat 1104 30 10 000 1104 30 90   Of other cereals 1104 30 90 000 1107 Malt , whether or not roasted: ex 1107 10  Not roasted :   Of wheat : 10 . 6 . 88 Official Journal of the European Communities No L 144 / 11 CN code Description of goods Product code 1107 10 11    In the form of flour   Other : 1107 10 11 000 110710 91    In the form of flour 1107 10 91 000 1108 Starches ; inulin :  Starches : 1108 11 00   Wheat starch :  Of a starch content of not less than 85 % by weight - Other 1108 11 00 100 1108 11 00 900 1108 12 00   Maize (corn ) starch :  Of a starch content of not less than 85 % by weight - Other 1108 12 00 100 1108 12 00 900 1108 13 00   Potato starch :  Of a starch content of not less than 78 % by weight  Other 1108 13 00 100 1108 13 00 900 1108 14 00   Manioc (cassava ) starch :  Of a starch content of not less than 85 % by weight  Other 1108 14 00 100 1108 14 00 900 1108 19   Other starches : 1108 19 10    Rice starch :  Of a starch content of not less than 85 % by weight  Other 1108 19 10 100 1108 19 10 900 1108 19 90   - ¢ Other :  Of a starch content of not less than 85 % by weight  Other 1108 19 90 100 1108 19 90 900 1109 00 00 Wheat gluten , whether or not dried :  Dried wheat gluten , of a protein content , referred to dry matter , of 82% or more by weight (N x 6,25 )  Other 1109 00 00 100 1109 00 00 900. 1702 Other sugars , including chemically pure lactose , maltose , glucose and fructose , in solid form ; sugar syrups not containing added flavouring or colouring matter; artifical honey , whether or not mixed with natural honey; caramel : ex 1702 30  Glucose and glucose syrup , not containing fructose or containing in' the dry state less than 20 % by weight of fructose:   Other :    Other: 1702 30 91     In the form of white crystalline powder , whether or not agglomerated ( 4 ) 1702 30 91 000 1702 30 99     Other ( 4 ) 1702 30 99 000 ex 1702 40'  Glucose and glucose syrup , containing in the dry state at least 20 % but less than 50 % by weight of fructose : 1702 40 90   Other ( 4 ) 1702 40 90 000 ex 1702 90  Other , including invert sugar : I 1702 90 50   Maltodextrine and maltodextrine syrup : - ¢ Maltodextrine , in the form of white crystalline powder , whether or not agglomerated ( 4 )  Other   Caramel :    Other : 1702 90 50 100 1702 90 50 900 1702 90 75     In the form of powder, whether or not agglomerated 1702 90 75 000 1702 90 79     Other 1702 90 79 000 No L 144 / 12 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 2106 Food preparations not elsewhere specified or included : ex 2106 90  Other :   Flavoured or coloured sugar syrups :    Other : 2106 90 55     Glucose syrup and maltodextrine syrup 2106 90 55 000 2302 Bran , sharps and other residues , whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10  Of maize (corn): 2302 10 10   With a starch content not exceeding 35% by weight 2302 10 10 000 2302 10 90   Other :  Of a starch content exceeding 35 % by weight, and not having undergone a denaturing process , or of a starch content exceeding 45% by weight and having undergone a denaturing process 2302 10 90 100  Other 2302 10 90 900 2302 20  Of rice : 2302 20 10   With a starch content not exceeding 35 % by weight 2302 20 10 000 2302 20 90   Other : \  Of a starch content exceeding 35 % by weight , and not having undergone a denaturing process , or of a starch content exceeding 45 % by weight and having undergone a denaturing process  Other 2302 20 90 100 2302 20 90 900 2302 30  Of wheat : 2302 30 10   Of which the starch content does not exceed 28 % by weight , and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content , calculated on the dry product, equal to or more than 1 ,5 % by weight 2302 30 10 000 2302 30 90 - - Other 2302 30 90 000 2302 40 2302 40 10  Of other cereals :   Of which the starch content does not exceed 28 % by weight , and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content , calculated on the dry product, equal to or more than 1 ,5 % by weight 2302 40 10 000 2302 40 90   Other 2302 40 90 000 2303 Residues of starch manufacture and similar residues , beet-pulp , bagasse and other waste of sugar manufacture , brewing or distilling dregs and waste , whether or not in the form of pellets : ex 2303 10  Residues of starch manufacture and similar residues :   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors) , of a protein content , calculated on the dry product : 2303 10 11    Exceeding 40 % by weight :  Of 63 % or more by weight (N x 6,25 ) 2303 10 11' 100 \  Other 2303 10 11 900 ( 1 ) The export refund is paid in respect of maize , groats and meat:  of which a percentage not exceeding 30% passes through a sieve with an aperture of 315 micrometres ,  of which a percentage not exceeding 5% passes through a sieve with an aperture of 150 micrometres , (*) 'Hulled grains' are grains corresponding to the definition given in the Annex to Commission Regulation (EEC) No 821 / 68 (OJ No L 149 , 29 . 6 . 1968 , p. 46). ( 3 ) 'Pearled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 / 68 . {*) Pursuant to Council Regulation (EEC) No 2730/75 (OJNoL281 , 1 . 11 . 1975 , p. 20) the product falling within subheadings 1702 30 51 and 1702 30 59 enjoys the same export refund as the product falling within subheadings 1702 30 91 , 1702 30 99, 1702 40 90 and 1702 90 50. ( 5 ) The analytical method to be used for the determination of the fatty matter content is that printed in Annex I (method A) to Commission Directive 84 /4 /EEC (OJ No L 15 , 18 . 1 . 1984 , p. 28 ). ( 6 ) The procedure to be followed for the determination of the fatty matter content is as follows :  the sample has to be crushed so that 90 % or more can pass through a sieve with an aperture of 500 micrometres and 1 00 % can pass through a sieve with an aperture of 1 000 micrometres ,  the analytical method to be used afterwards is that which is printed in Annex I (method A) to Directive 84 /4 /EEC. 10 . 6 . 88 Official Journal of the European Communities No L 144 / 13 4 . Malt CN code Description of goods Product code 1107 ex 1107 10 1107 10 19 1107 10 99 1107 20 00 Malt , whether or not roasted :  Not roasted :   Of wheat :    Other   Other:  -  Other  Roasted 1107 10 19 000 1107 10 99 000 1107 20 00 000 No L 144 / 14 10 . 6 . 88Official Journal of the European Communities 5 . Cereal-based compound feedingstuffs CN code Description of goods Product code 2309 Preparations of a kind used in animal feeding: ex 2309 10  Dog or cat food , put up for retail sale :   Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products :    Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup :     Containing no starch or containing 10% or less by weight of starch : 2309 10 11 -   Containing no milk products or containing less than 10% by weight of such products :  Compound feedingstuffs (') of a cereal products ( 2 ) content by weight .'  Not exceeding 5 %  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5 % ( 3 )  Other  Exceeding 10 % but not exceeding 20 % :  Of a minimum content' of maize exceeding 10% ( 3 )  Other  Exceeding 20 % :  Of a minimum content of maize exceeding 20% ( 3 )  Other  Other preparations 2309 10 11 050 2309 10 11 110 2309 10 11 190 2309 10 11 210 2309 10 11 290 2309 10 11 310 2309 10 11 390 2309 10 11 900 2309 10 13      Containing not less than 10% but less than 50% by weight of milk products :  Compound feedingstuffs (') of a cereal products ( 2 ) content by weight :  Not exceeding 5 %  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5 % ( 3 )  Other  Exceeding 10% but not exceeding 20% :  Of a minimum content of maize exceeding 10% ( 3 )  Other  Exceeding 20 % :  Of a minimum content of maize' exceeding 20% ( 3 )  Other  Other preparations     Containing more than 10% but not more than 30% by weight of starch : 2309 10 13 050 2309 10 13 110 2309 10 13 190 230? 10 13 210 2309 10 13 290 2309 10 13 310 2309 10 13 390 2309 10 13 900 2309 10 31      Containing no milk products or containing less than 10% by weight of such products :  Compound feedingstuffs (') of a cereal products ( 2 ) content by weight :  Not exceeding 5 %  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5 % ( 3 )  Other  Exceeding 1 0 % but not exceeding 20 % :  Of a minimum content of maize exceeding 10% ( 3 )  Other  Exceeding 20 % but not exceeding 30 % :  Of a minimum content of maize exceeding 20% ( 3 )  Other 2309 10 31 050 2309 10 31 110 2309 10 31' 190 2309 10 31 210 2309 10 31 290 2309 10 31 310 2309 10 31 390 10 . 6 . 88 Official Journal of the European Communities No L 144 / 15 CN code Description of goods Product code 2309 10 31 (cont'd)  Exceeding 30 % but not exceeding 40 % :  Of a minimum content of maize exceeding 30% ( 3 )  Other  Exceeding 40 % but not exceeding 50% :  Of atminimum content of maize exceeding 40% ( 3 )  Other  Exceeding 50% :  Of a minimum content of maize exceeding 50% ( 3 )  Other  Other preparations 2309 10 31 410 2309 10 31 490 2309 10 31 510 2309 10 31 590 2309 10 31 610 2309 10 31 690 2309. 10 31 900 2309 10 33      Containing not less than 10% but less than 50% by weight of milk products:  Compound feedingstuffs (') of a cereal products ( 2 ) content by weight :  Not exceeding 5 %  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5% ( 3 )  Other  Exceeding 10% but not exceeding 20% :  Of a minimum Content of maize exceeding 10% ( 3 )  Other  Exceeding 20% but not exceeding 30 % :  Of a minimum content of maize exceeding 20 % ( 3 )  Other  Exceeding 30% but not exceeding 40% :  Of a minimum content of maize exceeding 30% ( 3 )  Other  Exceeding 40% but not exceeding 50% :  Of a minimum content of maize exceeding 40% ( 3 )  Other  Exceeding 50% :  Of a minimum content of maize exceeding 50% ( 3 )  Other  Other preparations     Containing more than 30% by weight of starch : 2309 10 33 050 2309 10 33 110 2309 10 33 190 2309 10 33 210 2309 10 33 290 2309 10 33 310 ­ 2309 10 33 390 2309 10 33 410 2309 10 33 490 2309 10 33 510 2309 10 33 590 2309 10 33 610 2309 10 33 690 2309 10 33 900 2309 10 51      Containing no milk products or containing less than 10% by weight of such products :  Compound feedingstuffs (') of a cereal products ( 2 ) content by weight :  Not exceeding 5 %  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5 % ( 3 )  Other  Exceeding 10% but not exceeding 20% :  Of a minimum content of maize exceeding 10% ( 3 )  Other  Exceeding 20 % but not exceeding 30 % :  Of a minimum content of maize exceeding 20% ( 3 )  Other  Exceeding 30% but not exceeding 40 % :  Of a minimum content of maize exceeding 30% ( 3 )  Other  Exceeding 40% but not exceeding 50% :  Of a minimum' content of maize exceeding 40% ( 3 )  Other 2309 10 51 050 2309 10 51 110 2309 10 51 190 2309 10 51 210 2309 10 51 290 2309 10 51 310 2309 10 51 390 2309 10 51 410 2309 10 51 490 2309 10 51 510 2309 10 51 590 No L 144 / 16 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 2309 10 51 (cont'd)  Exceeding 50% but not exceeding 60 % :  Of a minimum content of maize exceeding 50% ( 3 )  Other  Exceeding 60% but not exceeding 70% :  Of a minimum content of maize exceeding 60 % ( 3 )  Other  Exceeding 70% :  Of a minimum content of maize exceeding 60 % ( 3 )  Other  Other preparations 2309 10 51 610 2309 10 51 690 2309 10 51 710 2309 10 51 790 2309 10 51 810 2309 10 51 890 2309 10 51 900 2309 10 53      Containing not less than 10 % but less than 50% by weight of milk products :  Compound feedingstuffs (') of a cereal products ( 2 ) content by weight :  Not exceeding 5 %  Exceeding 5% but not exceeding 10 % :  Of a minimum content of maize exceeding 5% ( 3 )  Other  Exceeding 10% but not exceeding 20% :  Of a minimum content of maize exceeding 10% ( 3 )  Other  Exceeding 20% but not exceeding 30% :  Of a minimum content of maize exceeding 20% ( 3 )  Other  Exceeding 30% but not exceeding 40% :  Of a minimum content of maize exceeding 30% ( 3 )  Other  Exceeding 40% but not exceeding 50% :  Of a minimum content of maize exceeding 40% ( 3 )  Other  Exceeding 50% but not exceeding 60 % :  Of a minimum content of maize exceeding 50% ( 3 )  Other  Exceeding 60 % but not exceeding 70% :  Of a minimum content of maize exceeding 60 % ( 3 )  Other  Exceeding 70% :  Of a minimum content of maize exceeding 60% ( 3 )  Other  Other preparations 2309 10 53 050 2309 10 53 110 2309 10 53 190 2309 10 53 210 2309 10 53 290 2309 10 53 310 2309 10' 53 390 2309 10 53 410 2309 10 53 490 2309 10 53 510 2309 10 53 590 2309 10 53 610 2309 10 53 690 2309 10 53 710 2309 10 53 790 2309 10 53 810 2309 10 53 890 2309 10 53 900 ex 2309 90  Other :  - Other :    Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup fallin within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products :     Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup :      Containing no starch or containing 10 % or less by weight of starch : 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products :  Compound feedingstuffs ( ! ) of a cereal products ( 2 ) content by weight :  Not exceeding 5 % 2309 90 31 050' 10 . 6 . 88 Official Journal of the European Communities No L 144 / 17 CN code Description of goods Product code 2309 90 31 (cont'd)  Exceeding 5% but not exceeding 10 % :  Of a minimum content of maize exceeding 5% ( 3 )  Other  Exceeding 10% but not exceding 20% :  Of a minimum content of maize exceeding 10% ( 3 )  Other  Exceeding 20 % :  Of a minimum content of maize exceeding 20% ( 3 )  Other  Other preparations 2309 90 31 110 2309 90 31 190 2309 90 31210 2309 90 31 290 2309 90 31 310 2309 90 31 390 2309 90 31 900 2309 90 33       Containing not less than 10% but less than 50 % by weight of milk products :  Compound feedingstuffs ( l ) of a cereal product's ( 2 ) content by weight :  Not exceeding 5 %  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5% ( 3 )  Other  Exceeding 10 % but not exceeding 20% :  Of a minimum content of maize exceeding 10% ( 3 )  Other  Exceeding 20% :  Of a minimum content of maize exceeding 20% ( 3 )  Other  Other preparations      Containing more than 10% but not more than 30% by weight of starch : 2309 90 33 050 2309 90 33 110 2309 90 33 190 2309 90 33 210 2309 90 33 290 2309 90 33 310 2309 90 33 390 2309 90 33 900 2309 90 41 -     Containing no milk products or containing less than 10% by weight of such products :  Compound feedingstuffs (*) of a cereal product's ( 2 ) content by weight ?  Not exceeding 5 %  Exceeding 5% but not exceeding 10 % :  Of a minimum content of maize exceeding 5% ( 3 )  Other  Exceeding 10 % but not exceeding 20% :  Of a minimum content of maize exceeding 10% ( 3 )  Other  Exceeding 20 % but not exceeding 30 % :  Of a minimum content of maize exceeding 20% ( 3 )  Other  Exceeding 30% but not exceeding 40% : -  Of a minimum content of maize exceeding 30% ( 3 )  Other  Exceeding 40% but not exceeding 50 % :  Of a minimum content of maize exceeding 40% ( 3 )  Other  Exceeding 50 % :  Of a minimum content of maize exceeding 50 % ( 3 )  Other  Other preparations 2309 90 41 050 2309 90 41 110 2309 90 41 190 2309 90 41 210 2309 90 41 290 2309 90 41 310 2309 90 41 390 2309 90 41 410 2309 90 41 490 2309 90 41 510 2309 90 41 590 2309 90 41 610 2309 90 41 690 2309 90 41 900 No L 144 / 18 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 2309 90 43 ______ Containing not less than 10 % but less than 50% by weight of milk products :  Compound feedingstuffs (*) of a cereal product's ( 2 ) content by weight :  Not exceeding 5 % 2309 90 43 050  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5% ( 3 ) 2309 90 43 110 - Other 2309 90 43 190  Exceeding 10% but not exceeding 20% :  Of a minimum content of maize exceeding 10% ( 3 ) 2309 90 43 210 - Other 2309 90 43 290  Exceeding 20% but riot exceeding 30% :  Of a minimum content of maize exceeding 20% ( 3 ) 2309 90 43 310 - Other 2309 90 43 390  Exceeding 30% but not exceeding 40% :  Of a minimum content of maize exceeding 30% ( 3 ) 2309 90 43 410 - Other 2309 90 43 490  Exceeding 40% but not exceeding 50% :  Of a minimum content of maize exceeding 40% ( 3 ) 2309 90 43 510 - Other 2309 90 43 590  Exceeding 50% :  Of a minimum content of maize exceeding 50% ( 3 ) 2309 90 43 610 - Other ' 2309 90 43 690  Other preparations 2309 90 43 900      Containing more than 30 % by weight of starch : 2309 90 51 ______ Containing no milk products or containing less than 10% by weight of such products :  Compound feedingstuffs ( J ) of a cereal product's ( 2 ) content by" weight :  Not exceeding 5 % 2309 90 51 050  Exceeding 5% but not exceeding 10 % :  Of a minimum content of maize exceeding 5% ( 3 ) 2309 90 51 110 - Other 2309 90 51 190  Exceeding 10 % but not exceeding 20% :  Of a minimum content' of maize exceeding 10 % ( 3 ) 2309 90 51 210 - Other 2309 90 51 290  Exceeding 20% but not exceeding 30% :  Of a minimum content of maize exceeding 20% ( 3 ) 2309 90 51 310 - Other 2309 90 51 390  Exceeding 30 % but not exceeding 40 % :  Of a minimum content of maize exceeding 30% ( 3 ) 2309 90 51 410 - Other 2309 90 51 490  Exceeding 40% but not exceeding 50% :  Of a minimum content of maize exceeding 40% ( 3 ) 2309 90 51 510 - Other 2309 90 51 590  Exceeding 50% but not exceeding 60% :  Of a minimum content of maize exceeding 50 % ( 3 ) 2309 90 51 610 - Other 2309 90 51 690  Exceeding 60 % but not exceeding 70 % :  Of a minimum content of maize exceeding 60 % ( 3 ) 2309 90 51 710 - Other 2309 90 51 790  Exceeding 70% :  Of a minimum content of maize exceeding 60 % ( 3 ) 2309 90 51 810 - Other 2309 90 51 890  Other preparations 2309 90 51 900 10 . 6 . 88 Official Journal of the European Communities No L 144 / 19 CN code Description of goods Product code 2309 90 53       Containing not less than 10 % but less than 50% by weight of milk products :  Compound feedingstuffs ( J ) of a cereal product's ( 2 ) content by weight :  Not exceeding 5 %  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5 % ( 3 )  Other  Exceeding 10 % but not exceeding 20% :  Of a minimum content of maize exceeding 10 % ( 3 )  Other  Exceeding 20% but not exceeding 30% :  Of a minimum content of maize exceeding 20% ( 3 )  Other  Exceeding 30% but not exceeding 40% :  Of a minimum content of maize exceeding 30% ( 3 ) Other  Exceeding 40 % but not exceeding 50 % :  Of a minimum content of maize exceeding 40% ( 3 )  Other  Exceeding 50% but not exceeding 60% :  Of a minimum content of maize exceeding 50% ( 3 )  Other  Exceeding 60 % but not exceeding 70 % :  Of a minimum content of maize exceeding 60% ( 3 )  Other  Exceeding 70% :  Of a minimum content of maize exceeding 60% ( 3 )  Other  Other preparations 2309 90 53 050 2309 90 53 110 2309 90 53 190 2309 90 53 210 2309 90 53 290 2309 90 53 310 2309 90 53 390 2309 90 53 410 2309 90 53 490 2309 90 53 510 2309 90 53 590 2309' 90 53 610 2309 90 53 690 2309 90 53 710 2309 90 53 790 2309 90 53 810 2309 90 53 890 2309 90 53 900 (') Covered by Council Regulation (EEC) No 2743 / 75 (OJ No L 281 , 1 . 11 . 1975 , p. 60). ( 2 ) 'Cereal products' means the products falling within subheadings 0709 90 60 and 0712 90 10 , Chapter 10 , and heading Nos 1101 , 1102 , 1103 and 1104 (excluding subheading 1104 30 ) of the combined nomenclature . ( 3 ) In so far as this minimum is observed , these refunds shall , at the request of the party concerned, also apply where the cereal products' content exceeds the maximum specified on the same line . No L 144 / 20 Official Journal of the European Communities 10 . 6 . 88 6 . Beef and veal CN code Description of goods Product code 0102 Live bovine animals : 0102 10 00  Pure-bred breeding animals :  Females :  With a live weight less than 250 kg  Other  Males :  With a live weight less than 300 kg  Other 0102 10 00 110 0102 10 00 190 0102 10 00 310 0102 10 00 390 0102 90  Other :   Domestic species :    Of a weight exceeding 220 kg : 0102 90 31     Heifers ( female bovines that have never calved ):  With a live weight less than 250 kg  Other 0102 90 31 100 0102 90 31 900 0102 90 33     Cows :  With a live weight less than 250 kg  Other 0102 90 33 100 0102 90 33 900 0102 90 35     Bulls :  With a live weight less than 300 kg  Other 0102 90 35 100 0102 90' 35 900 0102 90 37     Steers ( bullocks ):  With a live weight less than 300 kg  Other 0102 90 37 100 0102 90 37 900 0201 Meat of bovine animals , fresh or chilled : 0201 10  Carcases and half-carcases : 0201 10 10   Of a unit weight not exceeding 136 kg for carcases or of a unit weight not exceeding 68 kg for half-carcases :  The front part of a carcase or of a half-carcase comprising all the bones and the scrag , neck and shoulder but with more than 10 ribs  Other 0201 10 10 100 0201 10 10 900 0201 10 90   Of a unit weight' exceeding 136 kg for carcases or of a unit weight exceeding 68 kg for half-carcases :  The front part of a carcase or of a half-carcase comprising all the bones and the scrag , neck and shoulder but with more than 10 ribs :  From male adult bovine animals (')  Other  Other :  From male adult bovine animals (')  Other 0201 10 90 110 0201' 10 90 190 0201 10 90 910 0201 10 90 990 0201 20  Other cuts with bone in :   'Compensated' quarters : 0201 20 11    Of a unit weight not exceeding 136 kg 0201 20 11 000 0201' 20 19    Of a unit weight exceeding 136 kg:  From male adult bovine animals ( 1 )  Other   Unseparated or separated forequarters : 0201 20 19 100 0201 20 19 900 0201 20 31    Of a unit weight not exceeding 60 kg for unseparated forequarters or of a unit weight' not exceeding 30 kg for separated forequarters 0201 20 31 000 10 . 6 . 88 Official Journal of the European Communities No L 144 / 21 CN code Description of goods Product code 0201 20 39    Of a unit weight exceeding 60 kg for unseparated forequarters or of a unit weight exceeding 30 kg for separated forequarters :  From male adult bovine animals (') - Other   Unseparated or separated hindquarters : 0201 20 39 100 0201 20 39 900 0201 20 51    Of a unit weight not exceeding 75 kg for unseparated hindquarters or of a unit weight not exceeding 40 kg for separated hindquarters :  With a maximum of nine ribs or pairs of ribs  With more than nine ribs or pairs of ribs 0201 20 51 100 0201 20 51 900 0201 20 59    Of a unit weight exceeding 75 kg for unseparated hindquarters or of a unit weight exceeding 40- kg for separated hindquarters :  With a maximum of nine ribs or pairs of ribs :  From male adult bovine animals i 1 )  Other  With more than nine ribs or pairs of ribs :  From male adult bovine animals 0 )  Other 0201 20 59 110 0201 20 59 190 0201 20 59 910 0201 20 59 990 0201 20 90   Other : I  From the carcases , half-carcases , or 'compensated' quarters of male adult bovine animals ( 2 ), excluding the front part of a carcase or of a half-carcase comprising all the bones and the scrag , neck and shoulder but with more than 10 ribs  From the forequarters of male adult bovine animals ( 2 )  From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs ( 2 )  Other , the weight of bone does not exceed one-third of the weight of the cut - ¢ Other , with bone in 0201 20 90 100 0201 20 90 300 0201 20 90 500 0201 20 90 700 0201 20 90 900 0201 30  Boneless :  Boneless cuts exported to the USA under the conditions laid down in Commission Regulation (EEC) No 2973 / 79 ( 5 )  From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (*), each piece individually wrapped  Other boned cuts excluding thin flanks , shin or shank , and pieces which include , wholly or in part , thin flanks , shin and shank , each piece individually wrapped  Other , including minced meat , with a lean meat content (excluding fat ) of 78% or more ( 7 )  Other 0201 30 00 050 0201 30 00 100 0201 30 00 130 0201 30 00 190 0201 30 00 900 0202 Meat of bovine animals , frozen : , 0202 10 00  Carcases and half-carcases :  The front part of a carcase or of a half carcase comprising all the bones and the scrag , neck and shoulder but with more than 10 ribs  Other 0202 10 00 100 0202 10 00 900 0202 20  Other cuts , with bone in : 0202 20 10  'Compensated' quarters 0202 20 10 000 0202 20 30   Unseparated or separated forequarters 0202 20 30 000 0202 20 50   Unseparated or separated hindquarters :  With a maximum of nine ribs or pairs of ribs  With more than nine ribs or pairs of ribs 0202 20 50 100 0202 20 50 900 0202 20 90   Other :  The weight of bone not exceeding one-third of the weight of the cut  Other 0202 20 90 100 0202 20 90 900 10 . 6 . 88No L 144 / 22 Official Journal of the European Communities CN code Description of goods Product code 0202 30  Boneless : 0202 30 90   Other :  Boned cuts exported to the United States of America , carried out in accordance with Regulation (EEC) No 2973 / 79  Boned cuts exported within the framework of Commission Regulations (EEC ) No 2908 /85 ( 8 ), (EEC ) No 142 / 86 ( 9 ), (EEC ) No 1055 / 87 ( 10 ) and (EEC ) No 3815 / 87 ( «)  Other , including minced meat , with a lean meat content (excluding fat) of 78% or more ( 7 ):  Other x 0202 30 90 100 0202 30 90 300 0202 30 90 500 0202 30 90 900 0206 Edible offal of bovine animals , swine , sheep , goats , horses , asses , mules or hinnies , fresh , chilled or frozen : 0206 10  Of bovine animals , fresh or chilled : -  Other : 0206 10 95    Thick skirt and thin skirt  Of bovine animals , frozen ; 0206 10 95 000 0206 29 - - Other :    Other : 0206 29 91     Thick skirt and thin skirt 0206 29 91 000 0210 Meat and edible meat offal , salted , in brine , dried or smoked ; edible flours and meals of meat or meat offal : 0210 20  Meat of bovine animals : 0210 20 90'   Boneless :  Salted and dried  Salted , dried and smoked  In brine ( 4 )  Other 0210 20 90 100 0210 20 90 300 0210 20 90 500 0210 20 90 900 1602 Other prepared or preserved meat , meat offal or blood : 1602 50  Of bovine animals : 1602 50 10   Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal :  Uncooked , containing by weight the following percentages of bovine meats (excluding offal and fats ):  90 % or more of meat  80 % or more , but less than 90 % of meat  60% or more , but less than 80% of meat  40% or more , but less than 60% of meat  Less than 40 %  Mixtures of cooked meat or offal and uncooked meat or offal 1602 50 10 110 1602 50 10 130 1602 50 10 150 1602 50 10 170 1602 50 10 190 1602 50 10 900 1602 50 90   Other; Containing by weight the following percentages of bovine meats (excluding offal and fat):  90 % or more :  Products complying with the conditions laid down in Commission Regulation (EEC ) No 2388 / 84 ( 6 )  Other  80% or more , but less than 90 % :  Products complying with the conditions laid down in Regulation (EEC ) No 2388 / 84  Other 1602 50 90 110 1602 50 90 190 1602 50 90 310 1602 50 90 390 10 . 6 . 88 Official Journal of the European Communities No L 144 / 23 CN code Description of goods Product code 1602 50 90 (cont'd)  60% or more , but less than 80% :  Products complying with the conditions laid down in Regulation (EEC ) No 2388 / 84  Other  40 % or more , but less than 60 %  20 % or more , but not less than 40 % k  Less than 20% 1602 50 90 510 1602 50 90 590 1602 50 90 700 1602 50 90 800 1602 50 90 900 1602 90  Other , including preparations of blood of any animal :  - Other :    Other :     Other :      Containing bovine meat or offal : 1602 90 61       Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal :  Uncooked , containing by weight the following percentages of bovine meats (excluding offal and fat):  40% or more  Less than 40 %  Mixtures of cooked meat or offal and uncooked meat or offal 1602 90 61 110 1602 90 61 190 1602 90 61 900 1602 90 69       Other: Containing by weight the following percentages of bovine meats (excluding offal and fat ):  40 % or more  20 % or more , but less than 40 %  Less than 20 % 1602 90 69 100 1602 90 69 500 1602 90 69 900' (') Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32 / 82 (OJ No L 4 , 8 . 1 . 1982 , p. 11 ). ( 2 ) Entry within this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC ) No 74/ 84 (OJ No L 10 , 13 . 1 . 1984 ,- P - 32 ). ( 3 ) Entry within this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964 / 82 (OJ No L 212 , 21 . 7 . 1982 , p. 48 ). ( 4 ) The refund on beef in brine is granted on the net weight of the meat after deduction of the weight of the brine . ( 5 ) OJ No L 336 , 29 . 12 . 1979 , p . 44 . ( 6 ) OJ No L 221 , 18 . 8 . 1984 , p. 28 . ( 7 ) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429 / 86 (OJ No L 210 , 1 . 8 . 1986 , p. 39 ). ( 8 ) OJ No L 279 , 19 . 10 . 1985 , p . 18 . (') OJ No L 19 , 25 . 1 . 1986 , p. 8 , ( 10 ) OJ No L 103 , 15 . 4 . 1987 , p . 10 . (") OJ No L 357 , 19 . 12 . 1987 , p. 24 . NB: Article 7 of Council Regulation (EEC ) No 885 / 68 (OJ No L 156 , 4 . 7 . 1968 , p. 2 ) provides that no export refunds shall be granted on products imported from third countries and re-exported to third Countries . No L 144 / 24 Official Journal of the European Communities 10 . 6 . 88 7 . Pigmeat CN code Description of goods Product code 0103 ex 0103 91 0103 91 10 ex 0103 92 0103 92 19 0203 ex 0203 1 1 0203 11 10 ex 0203 12 0203 12 11 0203 12 19 ex 0203 19 0203 19 11 0203 19 13' 0203 19 15 0203 19 55 ex 0203 21 0203 21 10 ex 0203 22 0203 22 11 0203 22 19 ex 0203 29' 0203 29 11 0203 29 13 0203 29 15 0203 29 55 Live swine :  Other :   Weighing less than 50 kg :    Domestic species   Weighing 50 kg or more :    Domestic species :     Other Meat of swine , fresh , chilled or frozen :  Fresh or chilled:   Carcases and half-carcases :    Of domestic swine   Hams ( legs ), shoulders and cuts (parts ) thereof, with bone in :    Of domestic swine :     Legs and parts thereof     Shoulders and parts thereof  - Other :    Of domestic swine :     Fore-ends and parts thereof     Loins and parts thereof     Bellies ( streaky ) and parts thereof  Other :      Boneless :  Legs or loins and parts thereof, derinded and defatted , with a maximum layer of 3 mm' fat , vacuum-packed (')  Fore-ends or shoulders and parts thereof, derinded and defatted , with a maximum layer of 3 mm fat , vacuum-packed (')  Other legs , fore-ends , shoulders or loins , and parts thereof 0 )  Bellies and parts thereof, derinded and defatted , with a maximum layer of 7 mm fat, vacuum-packed ( ] )  Other bellies and parts thereof, derinded (')  Other  Frozen :   Carcases and half-carcases :    Of domestic swine   Hams ( legs ), shoulders and cuts (parts ) thereof, with bone in :    Of domestic swine :     Legs and parts thereof     Shoulders and parts thereof   Other:    Of domestic swine :     Fore-ends and parts thereof     Loins and parts thereof     Bellies ( streaky ) and parts thereof  - »   Other :      Boneless :  Legs or loins , and parts thereof, derinded and defatted , with a maximum layer of 3 mm fat ( 1 )  Fore-ends or shoulders , and parts thereof, derinded and defatted , with a maximum layer of 3 mm fat ( 1 ) 0103 91 10 000 . 0103 92 19 000 0203 11 10 000 0203 12 11 000 0203 12 19 000 0203 19 11 000 0203 19 13 000 0203 19 15 000 0203 19 55 110 0203 19 55 130 0203 19 55 190 0203 19 55 310 0203 19 55 390 0203 19 55 900 0203 21 10 000 0203 22 11 000 0203 22 19 000 0203 29 11 000 0203 29 13 000 0203 29 15 000 0203 29 55 110 0203 29 55 130 10 . 6 . 88 Official Journal of the European Communities No L 144/ 25 CN code Description of goods Product code 0203 29 55 (cont'd)  Other legs , fore-ends , shoulders or loins , and parts thereof ( 1 )  Bellies and parts thereof, derinded and defatted , with a maximum layer of 7 mm fat i 1 )  Other bellies and parts thereof, derinded (*)  Other 0203 29 55 190 0203 29 55 310 0203 29 55 390 0203 29 55 900 0210 Meat and edible meat offal , salted , in brine , dried or smoked ; edible flours and meals of meat or meat offal :  Meat of swine : ex 0210 11   Hams, shoulders and cuts (parts ) thereof, with bone in :    Of domestic swine :     Salted or in brine : 0210 11 11      Hams and parts thereof     Dried of smoked : 0210 11 11 000 0210 11 31      Hams and parts thereof:  'Prosciutto di Parma', 'Prosciutto di San Daniele' ( 2 ) 0210 11 31 100  Other 0210 11 31 900 ex 0210 12   Bellies ( streaky) and cuts (parts ) thereof:    Of domestic swine : 0210 12 11     Salted or in brine 0210 12 11 000 0210 12 19     Dried or smoked 0210 12 19 000 ex 0210 19   Other:    Of domestic swine :     Salted or in brine : 0210 19 40      Loins and parts thereof ----- Other : 0210 19 40000 0210 19 51       Boneless :  Hams , fore-ends , shoulders or loins , and parts thereof ( ! )  Bellies and parts thereof, derinded ( ! )  Other     Dried or smoked :      Other: 0210 19 51 100 0210 19 51 300 0210 19 51 900 0210 19 81       Boneless :  'Prosciutto di Parma', 'Prosciutto di San Daniele', and parts thereof ( 2 )  Hams, fore-ends , shoulders or loins , and parts thereof (*)  Other 0210 19 81 100 0210 19 81 300 0210 19 81' 900 1601 00 Sausages and similar products , of meat , meat offal or blood ; food preparations based on these products : 1601 00 10  Of liver :  Suitable for human consumption ( 6 )  Other  Other ( 3 ) ( 8 ): 1601 00 10 100 1601 00 10 900 1601 00 91   Sausages , dry or for spreading , uncooked ( 4 ) ( 6 ):  Suitable for human consumption  Other 1601 00 91 100 1601 00 91 900 1601 00 99 Other ( 6 ): 1602  Suitable for human consumption  Other Other prepared or preserved meat , meat offal or blood : 1601 00 99 100 1601 00 99900 1602 10 00  Homogenized preparations 1602 10 00 000 No L 144 /26 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code ex 1602 20  Of liver of any animal : 1602 20 90   Other :  Suitable for human consumption  Other  Of swine : 1602 20 90 100 1602 20 90 900 ex 1602 41   Hams and cuts (parts ) thereof: 1602 41 10  Of domestic swine :  Suitable for human consumption :  Uncooked , and mixtures of cooked and uncooked meat ( J ) ( 7 ) - Other ( 7 )( 8 ):  Containing by weight 80 % or more of meat and fat  Other  Other 1602 41 10 100 1602 41 10 210 1602 41 10 290 1602 41 10 900 ex 1602 42   Shoulders and cuts (parts) thereof: 1602 42 10    Of domestic swine :  Suitable for human consumption :  Uncooked , and mixtures of cooked and uncooked meat ( 5 ) ( 7 ) - Other ( 7 )( 8 ):  Containing by wfeight 80 % or more of meat and fat  Other  Other 1602 42 10 100 1602 42 10 210 1602 42 10 290 1602 42 10 900 ex 1602 49   Other, including mixtures :    Of domestic swine:     Containing by weight 80 % or more ofmeat or meat offal , of any kind , including' fats of any kind or origin : 1602 49 11      Loins (excluding collars ) and parts thereof, including mixtures of loins and hams :  Suitable for human consumption :  Uncooked , and mixtures of cooked and uncooked meat ( s ) ( 7 ) - Other ( 7 )( 8 )'  Other 1602 49 11 110 1602 49 11 190 1602 49 11 900 1602 49 13      Collars and parts thereof, including mixtures of collars and shoulders :  Suitable for human consumption :  Uncooked , and mixtures of cooked and uncooked meat ( s ) ( 7 ) - Other (7 ) ( 8 )  Other 1602 49 13 110 1602 49 13 190 1602 49 13 900 1602 49 15      Other mixtures containing hams , shoulders , loins or collars , and parts thereof:  Suitable for human consumption :  Uncooked , and mixtures of cooked and uncooked meat ( s ) ( 7 ) - Other ( 7 )( 8 )  Other 1602 49 15 110 1602 49 15 190 1602 49 15 900 1602 49 19      Other:  Suitable for human consumption:  Uncooked , and mixtures of cooked meat or offal and uncooked meat or offal ( s ) ( 7 ) - Other ( 7 )( 8 )  Other 1602 49 19 110 1602 49 19 190 1602 49 19 900 1602 49 30     Containing by weight 40 % or more but less than 80 % of meat or meat offal , of any kind , including fats of any kind or origin ( 7 ) ( 8 ):  Suitable for human consumption - Other 1602 49 30 100 1602 49 30 900 10 . 6 . 88 Official Journal of the European Communities No L 144 /27 CN code Description of goods Product code 1602 49 50     Containing byweight less than 40% ofmeat or meat offal , of any kind , including fats of any kind or origin ( 7 ):  Suitable for human consumption  Other 1602 49 50100 1602 49 50 900 ex 1602 90  Other , including preparations of blood of any animal : 1602 90 10 1902   Preparations of blood of any animal :  Suitable for human consumption  Other Pasta , whether or not cooked or stuffed (with meat or other substances) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni ; couscous , whether or not prepared: 1602 90 10 100 1602 90 10 900 ex 1902 20  Stuffed pasta , whether or not cooked or otherwise prepared : ll 1902 20 30   Containing more than 20 % by weight of sausages and the like , ofmeat and meat offal of any kind, including fats of any kind or origin :  Suitable for human consumption - Other 1902 20 30 100 1902 20 30 900 (') The cuts are classified within this subheading only if they can be identified as originating from the primary cuts mentioned. ( 2 ) Only those products for which the name is certified by the competent authorities of the producing Member State can benefit from this refund. ( 3 ) The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid . ( 4 ) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage . ( s ) The term 'uncooked' shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (*) If composite food preparations ( including prepared dishes) containing sausages , are classified within heading No 1601 because of their composition , the refund is granted only on the net weight of the' sausages , the meat and the offal , including fats of any kind or origin , which make part of these preparations . ( 7) The refund on products containing bones is granted on the net weight of the product after deduction of the weight of the bones . ( 8 ) The granting of the refund is subject to the compliance with the conditions laid down in Commission Regulation (EEC) No 171 / 78 (OJ No L 25 , 31.1 . 1978 , p. 21 ). At the time of the conclusion of customs export formalities the exporter shall declare in writing that the products in question fulfill these conditions . No L 144 / 28 Official Journal of the European Communities 10 . 6 . 88 8 . Poultrymeat CN code Description of goods Product code ex 0105 0105 11 00 0105 19 0105 19 10 0105 19 90 0105 91 00 0207 Live poultry , that is to say , fowls of the species Gallus domesticus, ducks , geese , turkeys and guinea fowls :  Weighing not more than 185 g :   Fowls of the species Gallus domesticus   Other :    Geese and turkeys    Ducks and guinea fowls  Other :   Fowls of the species Gallus domesticus Meat and edible offal , of the poultry of heading No 0105 , fresh , chilled or frozen : 0105 11 00 000 0105 19 10 000 0105 19 90 000 0105 91 00 000 ex 0207 10 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 21 0207 21 10 0207 21 90 0207 22 0207 22 10 0207 22 90  Poultry not cut in pieces , fresh or chilled :   Fowls of the species Gallus domesticus:    Plucked and gutted , with heads and feet , known as '83 % chickens'    Plucked and drawn , without heads and feet but with necks , hearts', livers and gizzards , known as '70% chickens'    Plucked and drawn , without heads and feet and without necks , hearts , livers and gizzards , known as '65 % chickens', or otherwise presented   Turkeys :    Plucked and drawn , without heads and feet but with necks , hearts , livers and gizzards , known as '80% turkeys'    Plucked and drawn , without heads and feet and without necks , hearts , livers and gizzards , known as '73 % turkeys', or otherwise presented   Ducks:    Plucked , bled , gutted but not drawn , with heads and feet s known as '85 % ducks'    Plucked and drawn , without heads and feet but with necks , hearts , livers and gizzards , known as '70 % ducks'    Plucked and drawn , without heads and feet and without necks, hearts , livers and gizzards , known as '63 % ducks', or otherwise presented  Poultry not cut in pieces , frozen :   Fowls of the species Gallus domesticus:    Plucked and drawn , without heads and feet but with necks , hearts , livers and gizzards , known as '70% chickens'    Plucked and drawn , without heads and feet and without necks, hearts , livers and gizzards , known as '65 % chickens', or otherwise presented   Turkeys:    Plucked and drawn , without heads and feet but with necks , hearts , livers and gizzards , known as '80% turkeys'    Plucked and drawn , without heads and feet and without necks , hearts , livers and gizzards , known as '73% turkeys', or otherwise presented 0207 10 11 000 0207 10 15 000 0207 10 19 000 0207 10 31 000 0207 10 39 000 0207 10 51 000 0207 10 55 000 0207 10 59 000 0207 21 10 000 0207 21 90 000 0207 22 10 000 0207 22 90 000 ex 0207 23 0207 23 11 0207 23 19   Ducks , geese and guinea fowls :    Ducks :     Plucked and drawn , without heads and feet but with necks , hearts , livers and gizzards , known as '70 % ducks'     Plucked and drawn , without heads and feet and without necks , hearts , livers and gizzards, known as '63 % ducks', or otherwise presented  Poultry cuts and offal ( including livers ), fresh or chilled : 0207 23 11 000 0207 23 19 000 ex 0207 39   Other :    Of fowls of the species Gallus domesticus:     Cuts : 10 . 6 . 88 Official Journal of the European Communities No L 144 / 29 CN code Description of goods Product code 0207 39 11      Boneless :  Homogenized meat , including mechanically recovered meat :  In the proportion ofwater : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1 ,2 ( 1 )  Other  Other      With bone in : 0207 3911 110 0207 39 11 190 020739 11 900 0207 39 13       Halves and quarters 0207 39 13 000 0207 39 15       Whole wings , with or without tips 0207 39 15 000 0207 39 21       Breasts and cuts thereof 020739 21 000 0207 39 23       Legs and cuts thereof 0207 39 23 000 0207 39 25 ------ Other:  Halves or quarters , without rumps  Other    Of turkeys : 0207 39 25 100 0207 39 25 900 0207 39 31     Cuts :      Boneless :  Homogenized meat, including mechanically recovered meat :  In the proportion ofwater : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 0 )  Other  Other      With bone in : 0207 39 31 110 0207 39 31 190 0207 39 31 900 0207 39 33       Halves or quarters 0207 39 33 000 0207 39 35       Whole wings , with or without tips 0207 39 35 000 0207 39 41       Breasts and cuts thereof       Legs and cuts thereof: 0207 39 41 000 0207 39 43        Drumsticks and cuts of drumsticks 0207 39 43 000 0207 39 45 ------- Other 0207 39 45 000 0207 39 47       Other :  Turkey wing cuts comprising either the humerus or the radius and /or ulna , without the wing tip  Other    Of ducks , geese and guinea fowls :     Cuts :      Boneless : 0207 39 47 100 0207 39 47 900 0207 39 55       Of ducks and guinea fowls :  Homogenized meat , including mechanically recovered meat :  In the proportion ofwater : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 ( J )  Other - Other      With bone in :       Halves or quarters : 0207 39 55 110 0207 39 55 190' 0207 39 55 900 0207 39 57        Of ducks 0207 39 57 000 0207 39 65       Whole wings , with or without tips       Breasts and cuts thereof: 0207 39 65 000 0207 39 73        Of ducks and guinea fowls       Legs and cuts thereof: 0207 39 73 000 0207 39 77        Of ducks and guinea fowls  Poultry cuts and offal other than livers , frozen ; 0207 39 77 000 No L 144 / 30 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code ex 0207 41 0207 41 10 0207 41 11 0207 41 21 0207 41 41 0207 41 51 0207 41 71   Of fowls of the species Gallus domesticus:    Cuts :    Boneless :  Homogenized meat , including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 ( r)  Other - Other     With bone in :      Halves or quarters      Whole wings , with or without tips      Breasts and cuts thereof      Legs and cuts thereof    Other :  Halves or quarters , without rumps  Other 0207 41 10 110 0207 41 10 190 0207 41 10 900 0207 41 11 000 0207 41 21 000 0207 41 41 000 0207 41 51 000 0207 41 71 100 0207 41 71 900 ex 0207 42 0207 42 10 0207 42 11 0207 42 21 0207 42 41 0207 42 51 0207 42 59 0207 42 71   Of turkeys:    Cuts :     Boneless :  Homogenized meat , including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1 ,2 ( 1 )  Other  Other     With bone in :      Halves or quarters      Whole wings , with or without tips      Breasts and cuts thereof      Legs and cuts thereof:       Drumsticks and cuts thereof       Other      Other :  Turkey wing cuts comprising either the humerus or the radius and / or ulna , without the wing tip  Other 0207 42 10 110 0207 42 10 190 0207 42 10 900 0207 42 11 000 0207 42 21 000 0207 42 41 000 0207 42 51 000 0207 42 59 000 0207 42 71 100 0207 42 71 900 ex 0207 43 0207 43 15 0207 43 21 0207 43 31 0207 43 53 0207 43 63   Of ducks , geese or guinea fowls :    Cuts :     Boneless :      Of ducks and guinea fowls :  Homogenized meat , including mechanically recovered meat :  In the proportion ofwater : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1 ,2 ( 1 )  Other  Other     With bone in :      Halves or quarters :       Of ducks      Whole wings , with or without tips      Breasts and cuts thereof:       Of ducks and guinea fowls      Legs and cuts thereof:   Of ducks and guinea" fowls 0207 43 15 110 0207 43 15 190 0207 43 15 900 0207 43 21 000 0207 43 31 000 0207 43 53 000 0207 43 63 000 10 . 6 . 88 Official Journal of the European Communities No L 144 / 31 CN code Description of goods Product code 1602 1602 39 160239 11 Other prepared or preserved meat , meat offal or blood :  Of poultry of heading No 0105 :   Other :    Containing 57 % or more by weight of poultrymeat or offal ( 2 ):     Uncooked :  Whole fowls of the species Gallus domesticus; cuts thereof (excluding offals) as described under subheadings 0207 39 11 and 0207 41 10 (excluding homogenized meat , including mechanically recovered meat ), and subheadings 0207 39 13 , 21 and 23 and 0207 41 11 , 41 and 51 1602 39 11 100  Other 1602 39 11 900 (') Water , protein and fat contents shall be determined in accordance with recognized ISO (International Organization for Standardization) methods as set out below: Water : ISO 1442-1973 ; Protein : Multiplication of the nitrogen content , determined in accordance with ISO 937-1978 , by the factor 6,25 ; Fat: ISO 1443-1973 . ( 2 ) For the purpose of determining the percentage of poultrymeat the weight of any bones shall be disregarded. No L 144 / 32 Official Journal of the European Communities 10 . 6 . 88 9 . Eggs CN code Description of goods Product code ex 0407 00 0407 00 11 0407 00 19 0407 00 30 0408 Birds' eggs , in shell , fresh , preserved or cooked :  Of poultry :   For hatching ( J ):    Of turkeys or geese    Other   Other Birds' eggs , not in shell , and egg yolks fresh , dried , cooked by steaming or by boiling in water , moulded , frozen or otherwise preserved , whether or not containing added sugar or other sweetening matter :  Egg yolks : 0407 00 11 000 0407 00 19 000 0407 00 30 000 ex 0408 11 0408 11 10 ex 0408 19 0408 19 11 0408 19 19   Dried :    Suitable for human consumption   Other:    Suitable for human consumption :     Liquid     Frozen  Other : 0408 11 10 000 0408 19 11 000 0408 19 19 000 ex 0408 91 0408 91 10   Dried :    Suitable for human consumption 0408 91 10 000 ex 0408 99 0408 99 10   Other :    Suitable for human consumption 0408 99 10 000 (') Applies only to poultry eggs which fulfil the conditions stipulated by the competent authorities of the European Communities and on which are stamped the identifying number of the producer establishment and / or other particulars as provided for in" Article 5 (4 ) of Council Regulation (EEC) No 2782 / 75 (OJ No L 282 , 1 . 11 . 1975 , p. 100 ). 10 . 6 . 88 Official Journal of the European Communities No L 144 / 33 10 . Milk and milk products CN code Description of goods Product code 0401 0401 10 0401 10 10 0401 10 90 0401 20 0401 20 11 0401 20 19 0401 20 91 0401 20 99 0401 30 0401 30 11 0401 30 19 0401 30 31 0401 30 39 0401 30 91 Milk and cream , not concentrated nor containing added sugar or other sweetening matter 0 ): Of a fat content , by weight , not exceeding 1 % :   In immediate packings of a net content not exceeding two litres   Other  Of a fat content , by weight , exceeding 1 % but not exceeding 6% :   Not exceeding 3 % :    In immediate packings of a net content not exceeding two litres :  Of a fat content , by weight , not exceeding 1,5%  Of a fat content , by weight , exceeding' 1,5%    Other :  Of a fat content , by weight , not exceeding 1,5 %  Of a fat content , by weight , exceeding 1,5%   Exceeding 3 % :    In immediate packings of a net content not exceeding two litres :  Of a fat content , by weight , not exceeding 4 %  Of a fat content , by weight , exceeding 4 %    Other :  Of a fat content , by weight , not exceeding 4 %  Of a fat content , by weight , exceeding 4%  Of a fat content , by weight , exceeding 6% :   Not exceeding 21 % :    In immediate packings of a net content not exceeding two litres :  Of a fat content , by weight :  Not exceeding 10%  Exceeding 10% but not exceeding 17%  Exceeding 17%    Other :  Of a fat content , by weight :  Not exceeding 10%  Exceeding 10% but not exceeding 17%  Exceeding 17% .  Exceeding 21 % but not exceeding 45 % :    In immediate packings of a net content not exceeding two' litres :  Of a fat content , by weight :  Not exceeding 35 %  Exceeding 35% but not exceeding 39%  Exceeding 39%    Other :  Of a fat- content , by weight:  Not exceeding 35 %  Exceeding 35% but not exceeding 39%  Exceeding 39%   Exceeding 45 % :    In immediate packings of a net content not exceeding two litres :  Of a fat content , by weight :  Not exceeding 68 %  Exceeding 68% but not exceeding 80%  Exceeding 80% 0401 10 10 000 0401 10 90 000 0401 20 11 100 0401 20 11 500 0401 20 19 100 0401 20 19 500 0401 20 91 100 0401 20 91 500 0401 20 99 100 0401 20 99 500 0401 30 11 100 0401 30 11 400 0401 30 11 700 0401 30 19 100 0401 30 19 400 0401 30 19 700 0401 30 31 100 0401 30 31 400 0401 30 31 700 0401 30 39 100 0401 30 39 400 0401 30 39 700 0401 30 91 100 0401 30 91 400 0401 30 91 700 No L 144 / 34 Official Journal of the European Communities 10 . 6. 88 CN code Description of goods Product code 0401 30 99    Other :  Of a fat content , by weight :  Not exceeding 68 %  Exceeding 68 % but not exceeding 80 %  Exceeding 80% 0401 30 99 100 0401 30 99 400 0401 30 99 700 0402 Milk and cream , concentrated or containing added sugar or other sweetening matter : 0402 10  In powder , granules or other solid forms , of a fat content, by weight, not exceeding 1,5 % :   Not containing added sugar or other sweetening matter ( 2 ): 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg 0402 10 11 000 0402 10 19 0402 10 91    Other Other ( 4 ):    In immediate packings of a net content not exceeding 2,5 kg 0402 10 19 000 0402 10 91 000 0402 10 99    Other 0402 10 99 000  In powder , granules or other solid forms , of a fat content , by weight, exceeding 1,5 % : 0402 21   Not containing added sugar or other sweetening matter ( 2 ):    Of a fat content , by weight , not exceeding 27% : 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg: l  Of a fat content, by weight :  Not exceeding 1 1 %  Exceeding 11 % but not exceeding 17 %  Exceeding 17% but not exceeding 25 %  Exceeding 25 %     Other : 0402 21 11 200 0402 21 11 300 0402 21 11 500 0402 21 11 900 0402 21 17      Of a fat content , by weight , not exceeding 11 % 0402 21 17 000 0402 21 19      Of a fat content , by weight , exceeding 11 % but not exceeding 27% :  Not exceeding 17%  Exceeding 17% but not exceeding 25%  Exceeding 25 %    Of a fat content , by weight , exceeding 27% : 0402 21 19 300 0402 21 19 500 0402 21 19 900 0402 21 91     In immediate packings of a' net content not exceeding 2,5 kg :  Of a fat content , by weight :  Not exceeding 28 %  Exceeding 28 % but not exceeding 29 %  Exceeding 29% but not exceeding 41 %  Exceeding 41 % but not exceeding 45 %  Exceeding 45 % but not exceeding 59 %  Exceeding 59% but not exceeding 69%  Exceeding 69 % but not exceeding 79 %  Exceeding 79 % 0402 21 91 100 0402 21 91 200 0402 21 91 300 0402 21 91 400 0402 21 91 500 0402 21 91 600 0402 21 91 700 0402 21 91 900 0402 21 99 - - - - Other :  Of a fat content , by weight :  Not exceeding 28 %  Exceeding 28 % but not exceeding 29 %  Exceeding 29 % but not exceeding 41 %  Exceeding 41 % but not exceeding 45%  Exceeding 45% but not exceeding 59%  Exceeding 59% but not exceeding 69%  Exceeding 69 % but not exceeding 79 %  Exceeding 79% 0402 21 99 100 0402 21 99 200 0402 21 99 300 0402 21 99 400 0402 21 99 500 0402 21 99 600 0402 21 99 700 0402 21 99 900 ex 0402 29   Other ( 4 ):    Of a fat content , by weight , not exceeding 27% :  - - - Other : 10 . 6 . 88 Official Journal of the European Communities No L 144 / 35 CN code Description of goods Product code 0402 29 15      In immediate packings of a net content not ecxeeding 2,5 kg:  Of a fat content , by weight :  Not exceeding 11 %  Exceeding 11 % but not exceeding 17%  Exceeding 17% but not exceeding 25 %  Exceeding 25 % 0402 29 15 200 0402 29 15 300 0402 29 15 500 0402 29 15 900 0402 29 19      Other :  Of a fat content , by weight:  Not exceeding 1 1 %  Exceeding 11 % but not exceeding 17%  Exceeding 1 7 % but not exceeding 25 %  Exceeding 25 %    Of a fat content , by weight , exceeding 27 % : 0402 29 19 200 0402 29 19 300 0402 29 19 500 0402 29 19 900 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg :  Of a fat content , by weight :  Not exceeding 41 %  Exceeding 41 % 0402 29 91 100 0402 29 91 500 0402 29 99     Other :  Of a fat content , by weight :  Not exceeding 41 %  Exceeding 41 %  Other: 0402 29 99 100 0402 29 99' 500 0402 91 0402 91 11   Not containing added sugar or other sweetening matter ( 2 ):    Of a fat content , by weight , not exceeding 8 % :     In immediate packings of a net content not exceeding 2,5 kg:  Of a' non-fat lactic dry matter content :  Of less than 15% and of a fat content , by weight :  Not exceeding 3 %  Exceeding 3 %  Of 15 % or more and of a fat content , by weight :  Not exceeding 3 %  Exceeding 3 % , but not exceeding 7,4 %  Exceeding 7,4% 0402 91 11 110 0402 91 11 120 0402 91 11 310 0402 91 11 350 0402 91 11 370, 0402 91 19     Other :  Of a non-fat lactic dry matter content :  Of less than 15 % and of a fat content , by weight :  Not exceeding 3 %  Of 15 % or more and of a fat content , by weight :  Not exceeding 3 %  Exceeding 3 %  Exceeding 3 % but not exceeding 7,4%  Exceeding 7 &lt;4 %    Of a fat content , by weight , exceeding 8% but not exceeding 10% : 0402 91 19 110 0402 91 19 310 0402 91 19 120 0402 91 19 350 0402 91 19 370 0402 91 31     In immediate packings of a net content not exceeding 2,5 kg:  Of a non-fat lactic dry matter content :  Of less than 15 %  Of 15% or more 0402 91 31 100 0402 91 31 300 0402 91 39     Other:  Of a non-fat lactic dry matter content :  Of less than 15%  Of 15% or more    Of fat content , by weight , exceeding 10% but not exceeding 45% : 0402 91 39 100 0402 91 39 300 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg 0402 91 51 000 0402 91 59     Other    Of a fat content , by weight, exceeding 45 % : 0402 91 59 000 No L 144 / 36 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 0402 91 91     In immediate packings of net content not exceeding 2,5 kg 0402 91 91 000 0402 91 99     Other 0402 91 99 000 0402 99   Other : I    Of a fat content , by weight , not exceeding 9,5 % : 0402 99 11     In immediate packings of a net content not exceeding 2,5 kg:  Of a non-fat lactic? dry matter content of less than 15% and of a fat content , by weight ( 4 ):  Not exceeding 3 % 0402 99 11 110  Exceeding 3% but not exceeding 6,9% 0402 99 11 130  Exceeding 6 ,9 % 0402 99 11 150  Of a non-fat lactic dry matter content of 15% or more and of a fat content , by weight ( 5 ):  Not exceeding 3 % 0402 99 11 310  Exceeding 3% but not exceeding 6,9% 0402 99 11 330  Exceeding 6,9 % 0402 99 11 350 0402 99 19     Other :  Of a norf-fat lactic dry matter content of less than 15% and of a fat content , by weight ( 4 ):  Not exceeding 3 % 0402 99 19 110  Exceeding 3 % but not exceeding 6,9% 0402 99 19 130  Exceeding 6,9 % 0402 99 19 150  Of a non-fat lactic dry matter content of 15% or more and of a fat content , by weight ( s ):  Not exceeding 3 % 0402 99 19 310 \  Exceeding 3% but not exceeding 6,9% 0402 99 19 330  Exceeding 6 ,9 % 0402 99 19 350    Of a fat content , by weight , exceeding 9,5% but' not exceeding 45% : 0402 99 31     In immediate packings not exceeding 2,5 kg :  Of a fat content , by weight , not exceeding 21 % :  Of a non-fat lactic dry matter content , by weight , of less than 15 % ( 4 ) 0402 99 31 110  Of a non-fat lactic dry matter content , by we'ight , of 15% or more ( 5 ) 0402 99 31 150  Of a fat content , by weight , exceeding 21 % but not exceeding 39 % (4 ) 0402 99 31 300  Of a fat content , by weight , exceeding 39% (4 ) 0402 99 31 500 0402 99 39     Other :  Of a fat content , by weight , n'ot exceeding 21 % :  Of a non-fat lactic dry matter content , by weight , of less than 15 % ( 4 ) 0402 99 39 110  Of a non-fat lactic dry matter content , by weight , of 15% or more ( 5 ) 0402 99 39 150  Of a fat content , by weight , exceeding 21 % but not exceeding 39% (4 ) 0402 99 39 300'  Of a fat content , by weight , exceeding 39% ( 4 ) 0402 99 39 500    Of a fat content, by weight , exceeding 45 % : 0402 99 91     In immediate packings not exceeding 2,5 kg ( 4 ) 0402 99 91 000 0402 99 99 Other ( 4 ) 0402 99 99 000' 0403 Buttermilk , curdled milk and cream , yogurt , kephir and other fermented or acidified milk and cream , whether or not concentrated or containing added sugar or other sweetening matter or flavoured or I containing added fruit or cocoa : I ex 0403 10  Yogurt :   Not flavoured or containing added fruit or cfocoa :    Not containing added sugar or other sweetening matter , of a fat content , by weight ( J ): 10 . 6 . 88 Official Journal of the European Communities No L 144 / 37 CN code Description of goods Product code 0403 10 11 0403 10 13 0304 10 19 0403 10 31 0403 10 33 0403 10 39     Not exceeding 3 % :  Not exceeding 1 ,5 %  Exceeding 1,5%     Exceeding 3 % but not exceeding 6 %     Exceeding 6 %    Other , of a fat content , by weight ( 4 ):     Not exceeding 3% :  Not exceeding 1 ,5 %  Exceeding 1,5%     Exceeding 3 % but not exceeding 6 %     Exceeding 6% 0403 10 11 100 0403 10 11 300 0403 10 13 000 0304 10 19 000 0403 10 31 100 0403 10 31 300 0403 10 33 000 0403' 10 39 000 ex 0403 90 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69  Other :   Not flavoured or containing added fruit or cocoa :    In powder , granules or other solid forms :     Not containing added sugar or other sweetening matter , with a fat content by weight (2 ):      Not exceeding 1 ,5 %      Exceeding 1 ,5 % but not exceeding 27 %      Exceeding 27 %     Other , of a fat content by weight ( 4 ):      Not exceeding 1 ,5 %      Exceeding 1 ,5 % but not exceeding 27 %      Exceeding 27 %  - - Other :     Not containing added sugar or other sweetening matter , of a fat content by weight ('):      Not exceeding 3 % :  Not exceeding 1 ,5 %  Exceeding 1 ,5 %      Exceeding 3 % but not exceeding 6 %      Exceeding 6 %  Not exceeding 10%  Exceeding 10% but not exceeding 17%  Exceeding 17% but not exceeding 21 %  Exceeding 21 % but not exceeding 35 %  Exceeding 35% but not exceeding 39%  Exceeding 39% but not exceeding 45%  Exceeding 45 % but not exceeding 68 %  Exceeding 68 % but not exceeding 80 %  Exceeding 80%     Other , of a fat content by weight ( 4 ):      Not exceeding 3 % :  Not exceeding 1 ,5 %  Exceeding 1 ,5 %      Exceeding 3 % but not exceeding 6 %      Exceeding 6 % 0403 90 11 000 0403 90 13 000 0403 90 19 000 0403 90 31 000 0403 90 33 000 0403 90 39 000 0403 90 51 100 0403 90 51 300 0403 90 53 000 0403 90 59 110. 0403 90 59 140 0403 90 59 170 0403 90 59 310 0403 90 59 340 0403 90 59 370 0403 90 59 510 0403 90 59 540 0403 90 59 570 0403 90 61 100 0403 90 61 300 0403 90 63 000 0403 90 69 000 ex 0404 0404 90 Whey , whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents , whether or not containing added sugar or other sweetening matter , not elsewhere specified or included :  Other :   Not containing added sugar or other sweetening matter , of a protein content (nitrogen content x 6,38 ), by weight :    Not exceeding 42% and of a fat content , by weight : No L 144 / 38 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 0404 90 11     Not exceeding 1 ,5 % :  In powder or granules (2 )  Other , of a non-fat lactic dry matter content (*):  Of less than 15 %  Of 1 5 % or more 0404 90 11 100 0404 90 11 910 0404 90 11 950 0404 90 13     Exceeding 1 ,5 % but not exceeding 27 % :  In powder or granules ( 2 ):  Of a fat content by weight :  Not exceeding 1 1 %  Exceeding 11 % but not exceeding 17%  Exceeding 17% but not exceeding 25%  Exceeding 25 % 0404 90 13 120 0404 90 13 130 0404 90 13 140 0404 90 13 150  Other than in powder or granules ('):  Of a non-fat lactic dry matter content of less than 15% and of a fat content , by weight :  Not exceeding 3 %  Exceeding 3 % but not exceeding 6 %  Exceeding 6% but not exceeding 10%  Exceeding 10% but not exceeding 17%  Exceeding 17% 0404 90 13911 0404 90 13 913 0404 90 13 915 0404 90 13 917 0404 90 13 919  Of a non-fat lactic dry matter content of 15% or more , and of a fat content , by weight :  Not exceeding 3 %  Exceeding 3% but not exceeding 7,4%  Exceeding 7,4% but not exceeding 8 %  Exceeding 8% but not exceeding 10%  Exceeding 10% 0404 90 13 931 0404 90 13 933 0404 90 13 935 0404 90 13 937 0404 90 13 939 0404 90 19     Exceeding 27% :  In powder or granules , of a fat content , by weight ( 2 ):  Not exceeding 28 %  Exceeding 28 % but not exceeding 29 %  Exceeding 29% but not exceeding 41 %  Exceeding 41 % but not exceeding 45 %  Exceeding 45 % but not exceeding 59 %  Exceeding 59% but not exceeding 69%  Exceeding 69 % but not exceeding 79 %  Exceeding 79% 0404 90 19 110 0404 90 19 115 0404 90 19 120 0404 90 19 130 0404 90 19 135 0404 90 19 150 0404 90 19 160 0404 90 19 180 0404 90 31  Other (&gt;)    Exceeding 42 % , and of a fat content , by weight :     Not exceeding 1 ,5 % :  In powder or granules ( 2 )  Other , of a non-fat lactic dry matter content (*):  Of less than 15%  Of 1 5 % or more 0404 90 19 900 0404 90 31 100 0404 90 31 910 0404 90 31 950 0404 90 33     Exceeding 1 ,5 % but not exceeding 27 % :  In powder or granules ( 2 ):  Of a fat content by weight :  Not exceeding 1 1 %  Exceeding 11 % but not exceeding 17%  Exceeding 17% but not exceeding 25%  Exceeding 25 % 0404 90 33 120 0404 90 33 130 0404 90 33 140 0404 90 33 150 10 . 6 . 88 Official Journal of the European Communities No L 144 / 39 CN code 0404 90 33 (cont'd ) 0404 90 39 Description of goods Product code  Other than in powder or granules ('):  Of a non-fat lactic dry matter content of less than 15 % and of a fat content , by weight :  Not exceeding 3 %  Exceeding 3 % but not exceeding 6 %  Exceeding 6% but not exceeding 10%  Exceeding 10% but not exceeding 17%  Exceeding 1 7 %  Of a non-fat lactic dry matter content of 15% or more , and of a fat content , by weight :  Not exceeding 3 %  Exceeding 3 % but not exceeding 7,4 %  Exceeding 7,4% but not exceeding 8%  Exceeding 8% but not exceeding 10%  Exceeding 10% 0404 90 33 911 0404 90 33 913 0404 90 33 915 0404 90 33 917 0404 90 33 919 0404 90 33 931 0404 90' 33 933 0404 90 33 935 0404 90 33 937 0404 90 33 939   Exceeding 27% :  In powder or granules , of a fat content , by weight ( 2 );  Not exceeding 28 %  Exceeding 28 % but not exceeding 29 %  Exceeding 29 % but not exceeding 41 %  Exceeding 41 % but not exceeding 45 %  Exceeding 45 %  Other (') Other , of a protein content (nitrogen content x 6,38 ), by weight :  Not exceeding 42% , and of a fat content , by weight : 0404 90 39 110 0404 90 39 115 0404 90 39 120 0404 90 39 130 0404 90 39 150 0404 90 39 900   Not exceeding 1,5 % :  In powder or granules ( 4 )  Other , of a non-fat lactic dry matter content :  Of less than 15% (4 )  Of 15% or more ( 5 ) 0404 90 51 100 0404 90 51 910 0404 90 51 950   Exceeding 1 ,5 % but not exceeding 27 % :  In powder or granules ( 4 ):  Of a fat content by weight :  Not exceeding 1 1 %  Exceeding 11 % but not exceeding 17%  Exceeding 17% but not exceeding 25%  Exceeding 25 %  Other than in powder or granules :  Of a non-fat lactic dry matter content of less than 15 % and of a fat content , by weight ( 4 ):  Not exceeding 3 %  Exceeding 3 % but not exceeding 6 %  Exceeding 6% but not exceeding 10%  Exceeding 10% but not exceeding 17%  Exceeding 17%  Of a non-fat lactic dry matter content of 15% or more , and of a fat content , by weight ( 5 ):  Not exceeding 3 %  Exceeding 3% but not exceeding 6,9%  Exceeding 6,9% but no't exceeding 9,5%  Exceeding 9,5% but not exceeding 21 %  Exceeding 21 % 0404 90 53 110 0404 90 53 130 0404 90 53 150 0404 90 53 170 0404 90 53 911 0404 90 53 913 0404 90 53 915 0404 90 53' 917 0404 90 53 919 0404 90 53 931 0404 90 53 933 0404 90 53 935 0404 90 53 937 0404 90 53 939 0404 90 51 0404 90 53 No L 144 / 40 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 0404 90 59     Exceeding 27 % :  In powder or granules , of a fat content , by weight ( 4 ):  Not exceeding 41 %  Exceeding 41 %  Other than in powder or granules , of a fat content , by weight ( 4 ):  Not exceeding 39 %  Exceeding 39% but not exceeding 45%  Exceeding 45 %    Exceeding 42 % and of a fat content , by weight : 0404 90 59 130 0404 90 59 150 0404 90 59 930 0404 90 59 950 0404 90 59 990 0404 90 91   Not exceeding 1,5 % :  In powder or granules ( 4 )  Other , of a non-fat lactic dry matter content :  Of less than 15% ( 4 )  Of 15% or more ( s ) 0404 90 91 100 0404 90 91 910 0404 90 91 950 0404 90 93     Exceeding 1 ,5 % but not exceeding 27 % :  In powder or granules ( 4 ):  Of a fat content by weight :  Not exceeding 1 1 %  Exceeding 11 % but not exceeding 17%  Exceeding 17% but not exceeding 25%  Exceeding 25 %  Other than in powder or granules :  Of a non-fat lactic dry matter content of less than 15 % and of a fat content , by weight ( 4 ):  Not exceeding 3 %  Exceeding 3 % but not exceeding 6 %  Exceeding 6% but not exceeding 10%  Exceeding 10% but not exceeding 17%  Exceeding 17%  Of a non-fat lactic dry matter content of 15% or more , and of a fat content , by weight ( s ):  Not exceeding 3 %  Exceeding 3% but not exceeding 6,9%  Exceeding 6,9% but not exceeding 9,5%  Exceeding 9,5 % but not exceeding 21 %  Exceeding 21 % 0404 90 93 110 0404 90 93 130 0404 90 93 150 0404 90 93 170 0404 90 93 911 0404 90 93 913 0404 90 93 915 0404 90 93 917 0404 90 93 919 0404 90 93 931 0404 90 93 933 0404 90 93 935 0404 90 93 937 0404 90 93 939 0404 90 99     Exceeding 27% (4 ):  In powder or granules , of a fat content , by weight :  Not exceeding 41 %  Exceeding 41 %  Other than in powder or granules , of a fat content , by weight :  Not exceeding 39 %  Exceeding 39 % but not exceeding 45 %  Exceeding 45 % 0404 90 99 130 0404 90 99 150 0404 90 99 930 0404 90 99 950 0404 90 99 990 0405 00 Butter and other fats and oils derived from milk ( 10 ): 0405 00 10  Of a fat content , by weight , not exceeding 85% :  Of less than 62 %  Of 62% or more but less than 78%  Of 78% or more but less than 80%  Of 80 % or more but less than 82 %  Of 82 % or more 0405 00 10 100 0405 00 10 200 0405 00 10 300 0405 00 10 500 0405 00 10 700 10 . 6 . 88 Official Journal of the European Communities No L 144 / 41 CN code Description of goods Product code 0405 00 90 0406 0406 10 0406 10 10 0406 10 90  Other :  Of a fat content , by weight :  Not exceeding 99,5%  Exceeding 99,5% Cheese and curd ( 6 ) ( 7 ):  Fresh cheese ( including whey cheese ), not fermented , and curd :   Of a fat content , by weight , not exceeding 40%   Other 0405 00 90 100 0405 00 90 900 0406 10 10 000 0406 10 90 000 ex 0406 20 0406 20 90 *  Grated or powdered cheese , of all kinds:   Other :  Cheeses produced from whey  Other :  Of a fat content , by weight , exceeding 20 % , of a lactose content , by weight , less than 5 % and of a dry matter content , by weight :  Of 60 % or more but less than 80 %  Of 80 % or more but less than 85 %  Of 85% or more but less than 95%  Of 95 % or more  Other 0406 20 90 100 0406 20 90 913 0406 20 90 915 0406 20 90 917 0406 20 90 919 0406 20 90 990 ex 0406 30 0406 30 31 0406 30 39 0406 30 90 0406 40 00  Processed cheese , not grated or powdered :   Other :    Of a fat content , by weight , not exceeding 36 % and of a fat content , by weight , in the dry matter :     Not exceeding 48 % :  Of a dry matter content , by weight :  Of less than 27 %  Of 27% or more but less than 33 %  Of 33 % or more but less than 38 %  Of 38% or more but less than 43% and of a fat content , by weight , in the dry matter :  Of less than 20 %  Of 20 % or more  Of 43 % or more and of a fat content , by weight , in the dry matter :  Of less than 20 %  Of 20 % or more but less than 40 %  Of 40% or more     Exceeding 48 % :   Of a dry matter content , by weight :  Of less than 33 %  Of 33 % or more but less than 38 %  Of 38 % or more but less than 43 %  Of 43 % or more but less than 46 %  Of 46 % or more and of a fat content , by weight , in the dry matter :  Of less than 55 %  Of 55% or more    Of a fat content , by weight , exceeding 36 %  Blue-veined cheese :  Roquefort  Other 0406 30 31 100 0406 30 31 300 0406 30 31 500 0406 30 31 710 0406 30 31 730 0406 30 31 910 0406 30 31 930 0406 30 31 950 0406 30 39 100 0406 30 39 300 0406 30 39 500 0406 30 39 700 0406 30 39 930 0406 30 39 950 0406 30 90 000 0406 40 00 100 0406 40 00 900 ex 0406 90  Other cheese : -  Other : No L 144 / 42 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 0406 90 13 0406 90 15 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 31 0406 90 33 0406 90 35    Emmental    Gruyere , Sbrinz :  Gruyere  Sbrinz    Cheddar :  Of a fat content , by weight , in the dry matter :  Of less than 48 %  Of 48% or more    Edam :  Of a fat content , by weight , in the dry matter :  Of less than 39 %  Of 39 % or more    Tilsit :  Of a fat content , by weight , in the dry matter :  Of less than 39 %  Of 39% or more    Butterkase :  Of a fat content , by weight , in the dry matter :  Of less than 39 %  Of 39% or more Feta ( 3 ): .     Of sheep's milk or buffalo milk in containers containing brine , or in sheep or goatskin bottles :  Manufactured exclusively from sheep's milk :  Of a water content calculated by weight of the non-fatty matter not exceeding 72% :  Of a fat content , by weight , in the dry matter of less than 39 %  Of a fat content , by weight , in the dry matter of 39 % or more  Of a water content calculated by weight of the non-fatty matter exceeding 72% : y  With a dry matter content , by weight , of 40% or more and a fat content , by weight , in the dry matter of 50% or more  Other  Other     Other :  Manufactured exclusively from sheep's and / or goats' milk :  Of a water content calculated by weight of the non-fatty matter not exceeding 72% :  Of a fat content , by weight , in the dry matter of less than 39 %  Of a fat content , by weight , in the dry matter of 39 % or more  Of a water content calculated by weight of the non-fatty matter exceeding 72% :  With a dry matter content , by weight , of 40% or more and a fat content , by Weight , in the dry matter of 50% or more  Other  Other :  Of a water content calculated by weight of the non-fatty matter not exceeding 72% :  Of a fat content , by weight , in the dry matter of less than 39 %  Of a fat content , by weight , in the dry matter of 39% or more  Of a water content calculated by weight of the non-fatty matter exceeding 72% :  With a dry matter content , by weight , of 40 % or more and a fat content , by weight , in the dry matter of 50% or more  Other   Kefalo-Tyri :  Manufactured exclusively from sheep's and / or goats' milk :  Of a fat content , by weight , in the dry matter of less than 39 %  Of a fat content , by weight , in the dry matter of 39% or more 0406 90 13 000 0406 90 15 100 0406 90 15 900 0406 90 21 100 0406 90 21 900 0406 90 23 100 0406 90 23 900 0406 90 25 100 0406 90 25 900 0406 90 27 100 0406 90 27 900 0406 90 31 111 0406 90 31 119 0406 90 31 151 0406 90 31 159 0406 90 31 900 0406 90 33 111 0406 90 33 119 0406 90 33 151 0406 90 33 159 0406 90 33 911 0406 90 33 919 0406 90 33 951 0406 90 33 959 0406 90 35 110 0406 90 35 190 10 . 6 . 88 Official Journal of the European Communities No L 144 / 43 CN code Description of goods Product code 0406 90 35 (cont'd)  Other :  Of a fat content , by weight , in the dry matter of less than 39%  Of a fat content , by weight , in the dry matter of 39 % or more    Other :     Other :      Of a fat content , by weight , not exceeding 40% and a water content , calculated by weight , of the non-fatty matter :       Not exceeding 47 % : . 0406 90 35 910 0406 90 35 990 0406 90 61        Grana Padano , Parmigiano Reggiano 0406 90 61 000 0406 90 63        Fiore Sardo , Pecorino :  Manufactured exclusively from sheep's milk - Other 0406 90 63 100 0406 90 63 900 0406 90 69 ------- Other :  Cheeses produced from whey - Other :  Of a fat content , by weight , in the dry matter of 30% or more  Other       Exceeding 47% but not exceeding 72% : 0406 90 69 100 0406 90 69 910 0406 90 69 990 0406 90 71        Fresh cheese , fermented :  Cheese produced from whey - Other :  Of a fat content , by weight , in the dry matter :  Of less than 5 % and of a content , by weight , in the dry matter of 32 % or more  Of 5 % or more but less than 1 9 % and of a content , by weight , in the dry matter of 32% or more  Of 19 % or more but less than' 39 % and of a water content , calculated by weight , of the non-fatty matter not exceeding 62%  Other , of a water content , calculated by weight , of the non-fatty matter :  Exceeding 47% but not exceeding 52%  Exceeding 52 % but not exceeding 62 %  Exceeding 62 % 0406 90 71 100 0406 90 71 930 0406 90 71 950 0406 90 71 970 0406 90 71 991 0406 90 71 995 0406 90 71 999 0406 90 73        Provolone :  Of a fat content , by weight , in the dry matter of less than 39 %  Of a fat content , by weight , in the dry matter of 39% or more 0406 90 73 100 0406 90 73 900 0406 90 75        Asiago , Caciocavallo , Montasio , Ragusano :  Of a fat content , by weight , in the dry matter of less than 39 %  Of a fat content , by weight , in the dry matter of 39% or more 0406 90 75 100 0406 90 75 900 0406 90 77        Danbo , Fontal , Fontina , Fynbo , Gouda , Havarti , Maribo , Samso :  Of a fat content , by weight , in the dry matter of less than 39%  Of a fat content , by weight , in the dry matter of 39 % or more 0406 90 77 100 0406 90 77 900 0406 90 79        Esrom , Italico , Kernhem , Saint-Nectaire , Saint-Paulin , Taleggio :  Of a fat content , by weight , in the dry matter of less than 39%  Of a fat content , by weight , in the dry matter of 39% or more 0406 90 79 100 0406 90 79 900 0406 90 81        Cantal , Cheshire , Wensleydale , Lancashire , Double Gloucester , Blarney , Colby , Monterey :  Of a fat content , by weight , in the dry matter of less than 39 %  Of a fat content , by weight , in the dry matter of 39 % or more 0406 90 81 100 0406 90 81 900 0406 90 83        Ricotta , salted :  Of a fat content , by weight , in the dry matter of less than 39 %  Of a fat content , by weight , in the dry matter of 39% or more :  Of a fat content , by weight , of less than 30%  Of a fat content , by weight , of 30% or more :  Manufactured exclusively from sheep's milk - Other 0406 90 83 100' 0406 90 83 910 0406 90 83 950 0406 90 83 990' No L 144 / 44 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 0406 90 85 _____ Kefalograviera , Kasseri :  Of a fat content , by weight , in the dry matter of less than 39 %  Of a fat content , by weight , in the dry matter of 39% or more :  Manufactured exclusively from sheep's and / or goats' milk  Other , of a water content , calculated by weight , of the non-fatty matter :  exceeding 47% but not exceeding 52%  exceeding 52% but not exceeding 62%  exceeding 62% 0406 90 85 100 0406 90 85 910 0406 90 85 991 0406 90 85 995 0406 90 85 999 0406 90 89        Other :  Of a fat content , by weight , in the dry matter of less than 39% :  Of a fat content , by weight , in the dry matter :  Of less than' 5 % and of a content , by weight , in the dry matter of 32 % or more  Of 5% or more but less than 19% and of a content , by weight , in the dry matter of 32 % or more  Of 19 % or more but less than 39 % and of a water content , calculated by weight , of the non-fatty matter not exceeding 62 %  Of a fat content , by weight , in the dry matter of 39 % or more :  Cheeses produced from whey  Other cheeses of a water content , calculated by weight , of the non-fatty matter : 0406 90 89 100 0406 90 89 200 0406 90 89 300 0406 90 89 910  Exceeding 47% but not exceeding 52% :  Idiasabal , manchego , roncal , manufactured exclusively from sheep's and / or goats' milk  Other  Exceeding 52% but not exceeding 62% :  Maasdam  Manouri , of a fat content , by weight , of 30% or more  Other  Exceeding 62 % 0406 90 89 951 0406 90 89 959 0406 90 89 971 0406 90 89 972 0406 90 89 979 0406 90 89 990 0406 90 91       Exceeding 72% :        Fresh cheese , fermented :  Cheeses produced from whey - Other :  Cottage cheese of a fat content , by weight , in the dry matter not exceeding 25%  Cream cheese of a water content , calculated by weight , of the non-fatty matter , exceeding 77% but not exceeding 82% and of a fat content , by weight , in the dry matter :  Of 60 % or more but less than 69 % - Of 69 % or more  Other 0406 90 91 100 0406 90 91 300 0406 90 91 510 0406 90 91 550 0406 90 91 900 0406 90 93 0406 90 97 0406 90 99        Other      Other:       Fresh cheese , fermented       Other 0406 90 93 000 0406 90 97 000 0406 90 99 000 2309 2309 10 Preparations of a kind used in animal feeding :  Dog or cat food , put up for retail sale :   Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90 , 1702 90 50 and 210^90 55 or milk products :    Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup :     Containing no starch or containing 10% or less by weight of starch : 10 . 6 . 88 Official Journal of the European Communities No L 144 /45 CN code Description of goods Product code 2309 10 15 2309 10 15 010 2309 10 15 100 2309 10 15 200 2309 10 15 300 2309 10 15 400 2309 10 15 500 2309 10 15 700 2309 10 15 900 2309 10 19 2309 10 19 010   Containing not less than 50 % but less than 75 % by weight of milk products :  'Special compound feedingstuffs' (*)  Other , of a milk content in powder or granules (excluding whey), by weight , of ( 8 ):  less than 30%  30% or more but less than 40%  40% or more but less than 50%  50 % or more but less than 60 %  60 % or more but less than 70 %  70 % or more  Other   Containing 75 % or more by weight of milk products :  'Special compound feedingstuffs' ( 9 )  Other , of a milk content in powder or granules (excluding whey), by weight , Of ( «)':  less than 30%  30% or more but less than 40%  40% or more but less than 50%  50 % or more but less than 60 %  60 % or more but less than 70 %  70% or more but less than 75%  75 % or more but less than 80 %  80 % or more  Other Containing no starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup but containing milk products :  'Special compound feedingstuffs' ( 9 )  Other , of a milk content in powder or granules (excluding whey ), by weight , of ( 8 ): 2309 10 19 100 2309 10 19 200 2309 10 19 300 2309 10 19 400 2309 10 19 500 2309 10 19 600 2309 10 19 700 2309 10 19 800 2309 10 19 900 2309 10 70 2309 10 70 010  30 % or more but less than 40 %  40% or more but less than 50 %  50% or more but less than 60%  60% or more but less than 70 % 2309 10 70 100 2309 10 70 200 2309 10 70 300 2309 10 70 500 2309 10 70 600 2309 10 70 700 2309 10 70 800 2309 10 70 900  70 % or more but less than 80%  80% or more but less than 88 % - 88% or more 2309 90 2309 90 35  Other Other :  Other :   Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products :   - Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup :     Containing no starch or containing 10% or less by weight of starch :      Containing not less than 50% but less than 75% by weight of milk products :  'Special compound feedingstuffs' ( 9 )  Other , of a milk content in powder or granules (excluding whey ), by weight , of ( »):  less than 30 %  30 % or more but less than 40 %  40% or more but less than 50 %  50 % or more but less than 60 %  60 % or more but less than 70 %  70% or more  Other 2309 90 35 010 2309 90 35 100 2309 90 35 200 2309 90 35 300 2309 90 35 400 2309 90 35 500 2309 90 35 700 2309 90 35 900 No L 144 / 46 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 2309 90 39       Containing not less than 75 % by weight of milk products :  'Special compound feedingstuffs' ( 9 )  Other , of a milk content in powder or granules ( excluding whey ), i&gt;y weight , of ( 8 ) :  less than 30%  30 % or more but less than 40 %  40% or more but less than 50%  50% or more but less than 60%  60% or more but less than 70%  70% or more but less than 75 %  75% or more but less than 80%  80 % or more  Other 2309 90 39 010 2309 90 39 100 2309 90 39 200 2309 90 39 300 2309 90 39 400 2309 90 39 500 2309 90 39 600 2309 90 39 700 2309 90 39 800 2309 90 39 900 2309 90 70     Containing no starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup but containing milk products :  'Special compound feedingstuffs' ( 9 ) 1  Other , of a milk content in powder or granules (excluding whey ), by weight , of ( 8 ):  30 % or more but less than 40 %  40% or more but less than 50%  50% or more but less than 60%  60 % or more but less than 70 %  70 % or more but less than 80 %  80% or more but less than 88 %  88 % or more  Other 2309 90 70 010 2309 90 70 100 2309 90 70 200 2309 90 70 300 2309 90 70 500 2309 90 70 600 2309 90 70 700 2309 90 70 800 2309 90 70 900 (') When the product falling within this subheading is a mixture containing added whey and / or added lactose and / or casein and / or caseinates , no export refund shall be granted . When completing customs formalities , the applicant shall state on the declaration provided for this purpose , whether or not whey and / or lactose and / or casein and / or caseinates have been added to the product . ( 2 ) The weight of the added non-lactic matter and / or added whey and / or added lactose and / or added casein and / or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight . When the product falling within this subheading is a mixture containing added whey and / or added lactose and / or added casein and / or added caseinates , the added whey and / or added lactose and / or added casein and / or added caseinates shall not be taken into account in the calculation of the amount of refund . When completing customs formalities , the applicant shall state , on the declaration provided for this purpose , whether or not whey and / or lactose and / or casein and / or caseinates have been added , and where this is the case :  the actual content by weight of whey and / or lactose and / or casein and / or caseinates added per 100 kilograms of finished product , and in particular ,  the lactose content of the added whey . ( 3 ) When the product contains casein and / or caseinates that were added before or at the time of processing , no refund shall be granted . When completing customs formalities , the applicant shall state , on the declaration provided for this purpose , whether of not whey and / or lactose and / or casein and / or caseinates have been added . ( 4 ) The weight of added non-lactic matter and / or added whey and / or added lactose and / or added casein and / or added caseinates shall not be taken into account for the purpose of calculating the fat content , by weight . The refund per 100 kilograms of product falling within this subheading shall be equal to the sum of the following components : ( a ) the amount per kilogram shown , multiplied by the weight of the lactic part contained in 100 kilograms of product ; however , where whey and / or lactose and / or casein and / or caseinates have been added to the product , the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and / or added lactose and / or added caseinates , contained in 100 kilograms of product ; ( b ) a component calculated in accordance with the provisions of Article 2 ( 3 ) of Regulation ( EEC ) No 1098 / 68 . When completing customs formalities , the applicant shall state , on the declaration provided for this purpose , whether or not whey and / or lactose and / or casein and / or caseinates have been added , and where this is the case :  the actual content by weight of whey and / or lactose and / or casein and / or caseinates added per 100 kilograms of finished products , and , in particular ,  the lactose content of the added whey . ( 5 ) The refund on 100 kilograms of product falling within this subheading is equal to the sum of the following elements : ( a ) the amount per 100 kilograms shown ; however , where whey and / or lactose and / or casein and / or caseinates have been added to the products , the amount per 100 kilograms shown shall be :  multiplied by the weight of the lactic part other than the added whey and / or added lactose and / or added casein and / or added caseinates contained in 100 kilograms of product , and then  divided by the weight of the lactic part contained in 100 kilograms of product ; ( b ) a component calculated in accordance with the provisions of Article 2 ( 3 ) of Regulation (EEC ) No 1098 / 68 . When completing customs formalities , the applicant shall state , on the declaration provided for this purpose , whether or not whey and / or lactose and / or casein and / or caseinates have been added , and where this is the case :  the actual content by weight of whey and / or lactose and / or casein and / or caseinate added per 100 kilograms of finished product , and , in particular ,  the lactose content of the added whey . 10 . 6 . 88 Official Journal of the European Communities No L 144 / 47 ( 6 ) No refund shall be paid in respect of exported cheese of which the free-at-frontier price , before application of the refund and the monetary compensatory amount , in the exporting Member State , is less than 140 ECU per 100 kilograms . This limitation to 140 ECU per 100 kilograms does not apply to cheeses falling within subheadings 0406 90 91 and 93 . ( 7 ) In the case of cheeses presented in containers which also contain conserving liquid , in particular brine , the refund is granted on the net weight , the weight of the liquid being deducted . ( 8 ) When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the skimmed-milk-powder content , by weight ,  whether or not whey and / or lactose and / or casein and / or caseinates have been added , and where this is the case :  the content by weight of the added whey and / or added lactose and / or added casein and / or added caseinates , and  the lactose content of the added whey per 100 kilograms of finished product . ( 9 j 'Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and / or more than 9 grams of iron and / or more than 1,2 grams of copper in 100 kilograms of product . ( 10 ) On the export of such products pursuant to Commission Regulation ( EEC ) No 765 / 86 (OJ No L 72 , 15 . 3 . 1986 , p. 11 ):  the amount of the riefund shall be that applying on 16 October 1986 in respect of products for which the export licence with advance fixing of the refund was issued before 1 January 1987 ,  no refund is to apply in respect of products for which the export licence was issued on or after 1 January 1987 . No L 144 / 48 Official Journal of the European Communities 10 . 6 . 88 1 1 . Fruit and vegetables CN code Description of goods Product code 0702 00 0702 00 10 0702 00 90 0802 ex 0802 12 0802 12 90 0802 21 00 0802 22 00 0802 31 00 0805 0805 10 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 Tomatoes , fresh or chilled :  From 1 November to 14 May :  'Extra' Class , Class I and Class II  Other  From 15 May to 31 October :  'Extra' Class , Class I and Class II  Other Other nuts , fresh or dried , whether or not shelled or peeled :  Almonds :   Shelled :  -  Other  Hazelnuts or filberts ( Corylus spp .):   In shell   Shelled  Walnuts :   In shell Citrus fruit , fresh or dried :  Oranges :   Sweet oranges , fresh :    From 1 to 30 April :     Sanguines and semi-sanguines :  Of the variety Sanguigno comune ('Extra' Class , Class I and Class II )  Other varieties ('Extra ' Class , Class I and Class II )  Other     Other :      Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins :  Of the variety Valencia late and Ovale calabrese ('Extra' Class , Class I and Class II )  Other varieties ('Extra' Class , Class I and Class II )  Other      Other :  Of the variety Biondo comune ('Extra' Class , Class I and Class II )  Of other varieties ('Extra' Class , Class I and Class II )  Other    From 1 to 15 May :     Sanguines and semi-sanguines :  Of the variety Sanguigno comune ('Extra' Class , Class I and Class II )  Of other varieties ('Extra' Class , Class I and Class II )  Other   - - Other :      Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins :  Of the variety Valencia late and Ovale calabrese ('Extra' Class , Class I and Class II )  Other varieties ('Extra' Class , Class I and Class II )  Other      Other :  Of the variety Biondo comune ('Extra' Class , Class I and Class II )  Other varieties ('Extra' Class , Class I and Class II )  Other    From 16 May to 15 October : 070200 10 100 0702 00 10 900 0702 00 90 100 0702 00 90 900 0802 12 90 000 0802 21 00 000 0802 22 00 000 0802 31 00 000 0805 10 11 100 0805 10 11 300 0805 10 11 900 0805 10 15 100. 0805 10 15 300 0805 10 15 900 0805 10 19 100 0805 10 19 300 0805 10 19 900 0805 10 21 100 0805 10 21 300 0805 10 21 900 0805 10 25 100 0805 10 25 300 0805 10 25 900 0805 10 29 100 0805 10 29 300 0805 10 29 900 10 . 6 . 88 Official Journal of the European Communities No L 144 /49 CN code Description of goods Product code 0805 10 31     Sanguines and semi-sanguines :  Of the variety Sanguigno comune ('Extra' Class , Class I and Class II )  Other varieties ('Extra' Class , Class I and Class II )  Other     Other : 0805 10 31 100 0805 10 31 300 0805 10 31 900 0805 10 35 Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins :  Of the variety Valencia late and Ovale calabrese ('Extra' Class , Class I and Class II  Other varieties ('Extra ' Class , Class I and Class II )  Other 0805 10 35 100 0805 10 35 300 0805 10 35 900 0805 10 39      Other:  Of the variety Biondo comune ('Extra' Class , Class I and Class II )  Other varieties ('Extra' Class , Class I and Class II )  Other    From 16 October to 31 March : 0805 10 39 100 0805 10 39 300 0805 10 39 900 0805 10 41     Sanguines and semi-sanguines :  Of the variety Sanguigno comune ('Extra' Class , Class I and Class II )  Other varieties ('Extra' Class , Class I and Class II )  Other     Other : 0805 10 41 100 0805 10 41 300 0805 10 41 900 0805 10 45      Navels, Navelines , Navelates , Salustianas, Vernas , Valencia lates, Maltese , Shamoutis , Ovalis , Trovita and Hamlins :  Of the variety Valencia late and Ovale calabrese ('Extra' Class , Class I and Class II )  Other varieties ('Extra' Class , Class I and Class II )  Other 0805 10 45 100 0805 10 45 300 0805 10 45 900 0805 10 49      Other :  Of the variety Biondo comune ('Extra' Class , Class I and Class II )  Other varieties ('Extra' Class , Class I and Class II )  Other 0805 10 49 100 0805 10 49 300 0805 10 49 900 ex 0805 20  Mandarins ( including tangerines and satsumas); Clementines , wilkings and similar citrus hybrids : 0805 20 50   Mandarins and wilkings :  Mandarins , fresh ('Extra' Class , Class I and Class II )  Other 0805 20 50 100 0805 20 50 900 ex 0805 30  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia): 0805 30 10   Lemons (Citrus limon, Citrus limonum):  Fresh ('Extra' Class , Class I and Class II )  Other 0805 30 10 100 0805 30 10 900 0806 Grapes , fresh or dried : ex 0806 10  Fresh :   Table grapes :    From 1 November to 14 July : 0806 10 11     Of the variety Emperor ( Vitis vinifera cv. ), from 1 December to 31 January :  Open ground ('Extra' Class and Class I )  Hothouse ('Extra' Class , and Class I )  Other 0806 10 11 100 0806 10 11 300 0806 10 11 900 0806 10 15     Other :  Open ground ('Extra' Class , and Class I )  Hothouse ('Extra' Class and Class I )  Other 0806 10 15 100 0806 10 15 300 0806 10 15 900 No L 144 / 50 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 0806 10 19 0808    From 15 July to 31 October :  Open ground ('Extra' Class and Class I )  Hothouse ('Extra' Class and Class I )  Other Apples , pears and quinces , fresh : 0806 10 19 100 0806 10 19 300 0806 10 19 900 ex 0808 10 0808 10 91 0808 10 93 0808 10 99 0809  Apples :   Other :    From 1 August to 31 December:  Cider apples  Other :  Of categories 'Extra', I and II  Other    From 1 January to 31 March :  Cider apples  Other :  Of categories 'Extra', I and II  Other    From 1 April to 31 July :  Cider apples  Other:  Of categories 'Extra'# I and II  Other Apricots , cherries , peaches ( including nectarines ), plums and sloes , fresh : 0808 10 91 100 0808 10 91 910 0808 10 91 990 0808 10 93 100' 0808 10 93 910 0808 10 93 990 0808 10 99 100 0808 10 99 910 0808 10 99 990 ex 0809 30 00 Peaches , including nectarines :  Peaches :  Of categories 'Extra', I and II  Other  Nectarines 0809 30 00 110 0809 30 00 190 0809 30 00 900 10 . 6 , 88 Official Journal of the European Communities No L 144 / 51 12 . Products processed from fruit and vegetables CN code Description of goods Product code 0812 0812 10 00 2006 00 2006 00 31 2006 00 90 2008 2008 19 2008 19 10 2008 19 90 2009 2009 11 2009 11 11 2009 11 19 2009 11 99 2009 19 2009 19 11 Fruit and nuts , provisionally preserved (for example , by sulphur dioxide gas , in brine , in sulphur water , or in other preservative solutions), but unsuitable in that state for immediate consumption :  Cherries :  Stalked , stoned and preserved in sulphur solution and with a drained net weight at least equal to 50% of the net weight  Other Fruit , nuts , fruit peel and other parts of plants , preserved by sugar (drained , glace or crystallized):  Other :   With a sugar content exceeding 13% by weight :    Cherries   Other :  Cherries - Other Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included :  Nuts , ground-nuts and other seeds , whether or not mixed together:   Other , including mixtures :    In immediate packings of a net content exceeding 1 kg :  Common hazelnuts ( fruit of the species Corylus avelana), other than mixtures  Other , including mixtures    In immediate packings of a net content not exceeding 1 kg: Common hazelnuts: ( fruit of the species Corylus avelana), other than mixtures  Other , including mixtures Fruit juices ( including grape must ) and vegetable juices , unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter :  Orange juice :   Frozen :    Of a density exceeding 1,33 g/ cm 3 at 20 °C :     Of a value not exceeding 30 ECU per 100 kg net weight :  Pure juices not containing added substances  Other     Other :  Pure juices not containing added substances  Other    Of a density not exceeding 1,33 g / cm3 at 20 °C:     Other :  Pure juices not containing added substances with a sugar content of:  10 ° Brix or more but less than 22 ° Brix  22 ° Brix or more but less than 33 ° Brix  33 ° Brix or more but less than 44 ° Brix  44 ° Brix or more but less than 55 ° Brix  55 ° Brix or more  Other   Other :    Of a density exceeding 1,33 g / cm3 at 20 °C :     Of a value not exceeding 30 ECU per 100 kg net weight :  Pure juices not containing added substances  Other 0812 10 00 100 0812 10 00 900 2006' 00 31 000 2006 00 90 100 2006 00 90 900 2008 19 10 100 2008 19 10 900 2008 19 90 100 2008 19 90 900 2009 11 11 100 2009 11 11 900 2009 11 19 100 2009 11 19 900 2009 11 99 110 2009 11 99 120 2009 11 99 130 2009 11 99 140 2009 11 99 150 2009 11 99 900 2009 19 11 100 2009 19 11 900 No L 144 / 52 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 2009 19 19     Other :  Pure juices not containing added substances  Other    Of a density not exceeding 1,33 g/ crn3 at 20 °C: 2009 19 19 100 2009 19 19 900 2009 19 99     Other :  Pure juices not containing added substances with a sugar content of:  10 ° Brix or more but less than 22 ° Brix  22 ° Brix or more but less than 33 ° Brix  33 ° Brix or more but less than 44 ° Brix  44 ° Brix or more but less than 55 ° Brix  55 ° Brix or more  Other 2009 19 99 110 2009 19 99 120 2009 19 99 130 2009 19 99 140 2009 19 99 150 2009 19 99 900 10 . 6 . 88 Official Journal of the European Communities No L 144 / 53 13 . Oil seeds CN code Description of goods Product code ex 1205 00 Rape or colza seeds , whether or not broken : 1205 00 90 - Other 1205 00 90 000 No L 144 / 54 Official Journal of the European Communities 10, 6 . 88 14 . Olive oil CN code Description of goods Product code 1509 1509 10 1509 10 10 1509 10 90 1509 90 00 1510 00 1510 00 10 1510 00 90 Olive oil and its fractions , whether or not refined , but not chemically modified :  Virgin :   Lampante virgin olive oil   Other :  In immediate packings of a net capacity of five litres or less  Other  Other :  In immediate packings of a net capacity of five litres or less  Other Other oils and their fractions , obtained solely from olives , whether or not refined , but not chemically modified , including blends of these oils or fractions with oils or fractions of heading No 1509 :  Crude oils  Other :  In immediate packings of a net capacity of five litres or less  Other 1509 10 10 000 1509 10 90 100 1509 10 90 900 1509 90 00 100 1509 90 00 900 1510 00 10 000 1510 00 90 100 1510 00 90 900 10 . 6 . 88 Official Journal of the European Communities No L 144 / 55 15 . White and raw sugar in the natural state CN code Description of goods Product code 1701 ex 1701 11 1701 11 90 ex 1701 12 1701 12 90 1701 91 00 ex 1701 99 1701 99 10 Cane or beet sugar and chemically pure sucrose , in solid form :  Raw sugar not containing added flavouring or colouring matter :   Cane sugar :    Other :  Candy sugar  Sugar with added anti-caking agent  Raw sugar in immediate packings not exceeding 5 kg net of product  Other raw sugar  Beet sugar :    Other :  Candy sugar  Sugar with added anti-caking agent  Raw sugar in immediate packings not exceeding 5 kg net of product  Other raw sugar  Other :   Containing added flavouring or colouring* matter   Other :    White sugar :  Candy sugar  Other 1701 11 90 100 1701 11 90 300 1701 11 90 500 1701 11 90 900 1702 12 90 100 1701 12 90 300 1701 12 90 500 1701 12 90 900 1701 91 00 000 1701 99 10 100 1701 99 10 900 No L 144 / 56 Official Journal of the European Communities 10 . 6 . 88 16 . Syrups and other sugar products CN code Description of goods Product code 1702 Other sugars , including chemically pure lactose , maltose , glucose and fructose , in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey , whether or not mixed with natural honey ; caramel : ex 1702 40 1702 40 10 1702 60 1702 60' 10 1702 60 90  Glucose and glucose syrup , containing in the dry state at least 20 % but less than 50 % by weight of fructose :   Isoglucose :  Containing in the dry state 41 % or more by weight of fructose  Other  Other fructose and fructose syrup , containing in the dry state more than 50% by weight fructose :   Isoglucose   Other 1702 40 10 100 1702 40 10 900 1702 60 10 000 1702 60 90 000 ex 1702 90 170290 30 1702 90 60 1702 90 71 1702 90 90 2106  Other , including invert sugar :   Isoglucose   Artificial honey , whether or not mixed with natural honey   Caramel :    Containing 50% or more by weight of sucrose in the dry matter  Other :  Sorbose  Other Food preparations not elsewhere specified or included : 1702 90 30 000 1702 90 60 000 1702 90 71 000 1702 90 90 100 1702 90 90 900 ex: 2106 90 2106 90 30 2106 90 59  Other :   Flavoured or coloured sugar syrups :    Isoglucose syrups    Other :  - - - Other 2106 90 30 000 2106 90 59 000 10 . 6 . 88 Official Journal of the European Communities No L 144 / 57 17. Wine CN code Description of goods Product code 2009 2009 60 2009 60 11 2009 60 19 2009 60 51 2009 60 71 2204 2204 21 2204 21 25 2204 21 29 Fruit juices ( including grape must) and vegetable juices , unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter :  Grape juice ( including grape must ):   Of a density exceeding 1,33 g / cm3 at 20 °C :    Of a value not exceeding 22 ECU per 100 kg net weight :  Concentrated grape musts complying with the definition in point 6 of Annex I to Council Regulation (EEC ) No 822/87 (&gt;)  Other    Other :  Concentrated grape musts complying with the definition in point 6 ofAnnex I to Regulation (EEC ) No 822 / 87  Other   Of a density not exceeding 1,33 g / cm 3 at 20 ° C :    Of a value exceeding 18 ECU per 100 kg net weight :     Concentrated :  Grape musts complying with the definition in point 6 ofAnnex I to Regulation (EEC ) No 822 / 87  Other    Of a value not exceeding 18 ECU per 100 kg net weight :     With an added sugar content exceeding 30 % by weight :      Concentrated :  Grape musts complying with the definition in point 6 ofAnnex I to Regulation (EEC ) No 822 / 87 - Other Wine of fresh grapes , including fortified wines ; grape must other than that of heading No 2009 :  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding two litres or less :  - - Other :     Of an actual alcoholic strength by volume not exceeding 13 % vol :      Other : White :  Table wine , of an actual alcoholic strength of not less than 9,5% vol :  Of types A II and A III ( exclusively from the Sylvaner , Miiller-Thurgau or Riesling vine varieties)  Wines referred to in Article 36 of Regulation (EEC ) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other       Other :  Red or rose table wine , of an actual alcoholic strength of not less than 9,5% vol :  Of type R III and ros6 wine from the Portuguieser vine varieties  Wines referred to in Article 36 of Regulation (EEC ) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other     Of an actual alcoholic strength by volume exceeding 1 3 % vol but not exceeding 15% vol :      Other : 2009 60 11 100 2009 60 11 900 2009 60 19 100 2009 60 19 900 2009 60 51 100 2009 60 51 900 2009 60 71 100 2009 60 71 900 2204 21 25 110 2204 21 25 130 2204 21 25 190 2204 21 25 900 2204 21 29 110 2204 21 29 130 2204 21 29 190 2204 21 29 900 No L 144 / 58 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 2204 21 35 White :  Table wines :  Of types A II and A III ( exclusively from Sylvaner , Muller-Thurgau or Riesling vine varieties )  Wines referred to in Article 36 of Regulation (EEC ) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article  Other table wine  Other 2204 21 35 110 2204 21 35 130 2204 21 35 190 2204 21 35 900 2204 21 39 ------ Other :  Red or rose table wine :  Of type R III and rose wine from the Portugieser vine varieties  Wines referred to in Article 36 of Regulation (EEC ) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : 2204 21 39 110 2204 21 39 130 2204 21 39 190 2204 21 39 900 2204 21 49      Other :  Quality wines produced in specific regions  Other :  Liqueur wines - Other     Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol : 2204 21 49 100 2204 21 49 910 2204 21 49 990 2204 21 59'      Other :  Quality wines produced in specific regions  Other :  Liqueur wines  Other 2204 21 59 100 2204 21 59 910 2204 21 59 990 2204 29   Other :   - Other : ' &gt;     Of an actual alcoholic strength by volume not exceeding 13% vol : Other : 2204 29 25 White :  Table wine , of an actual alcoholic strength of not less than 9,5% vol :  Of types A II and A III ( exclusively from the Sylvaner , Muller-Thurgau or Riesling vine varieties )  Wines referred to in Article 36 of Regulation (EEC ) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article  Other - Other 2204 29 25 110 2204 29 25 130 2204 29 25 190 2204 29 25 900 2204 29 29     Other :  Red or rose table wine , of an actual alcoholic strength of not less than 9,5% vol :  Of type R III and rose wine from the Portugieser vine varieties  Wines referred to in Article 36 of Regulation (EEC ) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article  Other - Other     Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol :      Other : 2204 29 29 110 2204 29 29 130 2204 29 29 190 2204 29 29 900 10 . 6 . 88 Official Journal of the European Communities No L 144 / 59 CN code Description of goods Product code 2204 29 35 White :  Table wines :  Of types A II and A III (exclusively from the Sylvaner , Miiller-Thurgau or Riesling vine varieties )  Wines referred to in Article 36 of Regulation (EEC ) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article  Other table wine  Other 2204 29 35 110 2204 29 35 130 2204 29 35 190 2204 29 35 900 2204 29 39       Other :  Red or rose table wine :  Of type R III and rose wine from the Portugieser vine varieties  Wines referred to in Article 36 of Regulation (EEC ) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article  Other - Other     Of an actual alcoholic strength by volume exceeding 15% vol but not exceeding 18 % vol : 2204 29 39 110 2204 29 39 130 2204 29 39 190 2204 29 39 900 2204 29 49      Other :  Quality wines produced in specific regions  Other :  Liqueur wines - Other     Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol : 2204 29 49 100 2204 29 49 910 2204 29 49 990 2204 29 59 ----- Other :  Quality wines produced in specific regions  Other :  Liqueur wines  Other 2204 29 59 100 2204 29 59 910 2204 29 59 990 ex 2204 30 2204 30 91  Other grape must :   Other :    Of a density of 1 ,33 g / crn 3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol :  Concentrated must complying with the definition in point 6 ofAnnex I to Regulation (EEC ) No 822 / 87  Other 2204 30 91 100 2204 30 91 900 2204 30 99    Other :  Concentrated must complying with the definition in point 6 ofAnnex I to Regulation (EEC ) No 822 / 87  Other 2204 30 99 100 2204 30 99 900 (') OJ No L 84 , 27 . 3 . 1987 , p. 1 . No L 144 / 60 10 . 6 , 88Official Journal of the European Communities 18 . Tobacco CN code Description of goods Product code 2401 Unmanufactured tobacco ; tobacco refuse : ex 2401 10  Tobacco , not stemmed / stripped :  Flue-cured Virginia type and light air-cured Burley type tobacco ( including Burley hybrids ); light air-cured Maryland type and fire-cured tobacco : 2401 10 10    Flue-cured Virginia type :  Baled :  Virgin D  Virgin EL  Virgin E  Virgin P  Other 2401 10 10 030 2401 10 10 260 2401 10 10 310 2401 10 10 330 2401 10 10 900 2401 10 20    Light air-cured Burley type ( including Burley hybrids ):  Baled :  Badischer Burley E  Burley I  Burley EL  Burley E  Burley P  Other 2401 10 20 020 2401 10 20 080 2401 10 20 250 2401 10 20 320 2401 10 20 340 2401 10 20 900 2401 10 30    Light air-cured Maryland type :  Baled  Other    Fire-cured tobacco : 2401 10 30 090 2401 10 30 900 2401 10 41     Kentucky type :  Baled  Other - - Other : 2401 10 41 100 2401 10 41 900 2401 10 60    Sun-cured Oriental type tobacco :  Baled :  Xanti-Yaka  Perustitza  Samsun  Erzegovina  Basmas  Katerini and similar varieties  Kaba Koulak classic  Elassona  Kaba Koulak non classic  Myrodata Smyrne , Trapezous and Phi I  Myrodata Agrinion  Zichnomyrodata  Tsebelia  Mavra  Other 2401 10 60 130 2401 10 60 141 2401 10 60 142 2401 10 60 150 2401 10 60 170 2401 10 60 180 2401 10 60 191 2401 10 60 192 2401 10 60 201 2401 10 60 202 2401 10 60 210 2401 10 60 220 2401 10 60 230 2401 10 60 240 2401 10 60 900 2401 10 70    Dark air-cured tobacco :  Baled :  Badischer Geudertheimer  Paraguay  Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq ), Semois , Appelterre 2401 10 70 010 2401 10 70 041 2401 10 70 042 10 . 6 . 88 Official Journal of the European Communities No L 144 / 61 CN code Description of goods Product code 2401 lp 70 (cont'd)  Nijkerk  Misionero  Forchheimer Havana II c)  Nostrano  Beneventano  Brasile Selvaggio  Santa Fe  Burley Fermented  Havana E - Other 2401 10 70 050 2401 10 70 060 2401 10 70 111 2401 10 70 112 2401 10 70 121 2401 10 70 122 2401 10 70 270 2401 10 70 280 2401 10 70 290 2401 10 70 900 2401 10 80    Flue-cured tobacco :  Bright type , baled  Other 2401 10 80 070 2401 10 80 900 2401 10 90    Other tobacco :  Baled:  Round Tip  Scafati  Sumatra I  Round Scafati  Other 2401 10 90 161 2401 10 90 162 2401 10 90 163 2401 10 90 300 2401 10 90 900 ex 2401 20  Tobacco , partly or wholly stemmed / stripped :   Flue-cured Virginia type and light air-cured Burley type tobacco ( including Burley hybrids ); light air-cured Maryland type and fire-cured tobacco : 2401 20 10    Flue-cured Virginia type :  Totally stripped , in the form of strips measuring at least 0,5 cm , baled :  Virgin D  Virgin EL  Virgin E  Virgin P - Other 2401 20 10 030 2401 20 10 260 2401 20 10 310 2401 20 10 330 2401 20 10 900 2401 20 20    Light air-cured Burley type ( including Burley hybrids ):  Totally stripped , in the form of strips measuring at least 0,5 cm , baled :  Badischer Burley E  Burley I  Burley EL  Burley E  Burley P  Other 2401 20 20 020 2401 20 20 080 2401 20 20 250 2401 20 20 320 2401 20 20 340 2401 20 20 900 2401 20 30    Light air-cured Maryland type :  Totally stripped , in the form of strips measuring at least 0,5 cm &gt; baled  Other    Fire-cured tobacco : 2401 2030 090 2401 20 30 900 2401 20 41     Kentucky type :  Totally stripped , in the form of strips measuring at least 0,5 cm , baled  Other   Other: 2401 20 41 100 2401 20 41 900 2401 20 60    Sun-cured Oriental type tobacco :  Tsebelia type , totally stripped , in the form of strips measuring at least 0,5 cm , baled  Other 2401 20 60 230 2401 20 60 900 No L 144 / 62 Official Journal of the European Communities 10 . 6 . 88 CN code Description of goods Product code 2401 20 70    Dark air-cured tobacco :  Totally stripped , in the form of strips measuring at least 0,5 cm , baled :  Badischer Geudertheimer  Paraguay  Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq), Semois , Appelterre  Nijkerk  Misionero  Forchheimer Havana II c )  Nostrano  Beneventano  Brasile Selvaggio  Santa Fe  Burley Fermented  Havana E - Other 2401 20 70 010 2401 20 70 041 2401 20 70 042 2401 20 70 050 2401 20 70 060 2401 20 70 111 2401 20 70 112 2401 20 70 121 2401 20 70 122 2401 20 70 270 2401 20 70 280 2401 20 70 290 2401 20 70 900 2401 20 80    Flue-cured tobacco :  Bright type , totally stripped , in the form of strips measuring at least 0,5 cm , baled  Other 2401 20 80 070 2401 20 80 900